Exhibit 10.1

 

[EXECUTION COPY]

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of April 16, 2008

 

among

 

PROTECTIVE LIFE CORPORATION, PROTECTIVE

LIFE INSURANCE COMPANY

 

THE SEVERAL LENDERS FROM TIME

TO TIME PARTY HERETO

 

and

 

REGIONS BANK,

 

as Administrative Agent and Swingline Lender,



REGIONS CAPITAL MARKETS,

 

a Division of Regions Bank, as Co-Lead Arranger and Sole Bookrunner,

 

and

 

WACHOVIA CAPITAL MARKETS, LLC,



as Co-Lead Arranger and Syndication Agent,

and

BANK OF AMERICA, N.A. AND BARCLAYS BANK PLC,

as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II THE LOANS

 

16

 

 

 

2.1.

 

Amount of Revolving Credit Loan

 

16

2.2.

 

Use of Proceeds

 

16

2.3.

 

Revolving Credit Notes

 

16

2.4.

 

Separate Commitments of Lenders

 

16

2.5.

 

Advances of Loans

 

17

2.5.1

 

Loans Advanced Pursuant to Borrowing Notices

 

17

2.5.1 (a) Applicability

 

17

2.5.1 (b) Borrowing Notices

 

17

2.5.1 (c) Funding of Loans

 

17

2.5.1 (d) Prime Rate Loan Limitations

 

17

2.5.1 (e) LIBOR Loan Limitations

 

17

2.5.1 (f) Additional Limitation on LIBOR Interest Periods

 

18

2.5.2

 

Conversion of Loans

 

18

2.5.2 (a) Application of Loans

 

18

2.5.2 (b) Notices of Conversions

 

18

2.5.3

 

Absence of Election

 

18

2.5.4

 

Implied Representations Upon Request for Loan

 

18

2.5.5

 

Advance Not Waiver

 

18

2.6.

 

Interest

 

19

2.6.1

 

Prime Rate Loans

 

19

2.6.2

 

LIBOR Loans

 

19

2.6.3

 

Additional Interest on LIBOR Loans

 

19

2.6.4

 

Calculation of Interest

 

19

2.6.5

 

Default Rate

 

19

2.6.6

 

Payment of Interest

 

19

2.6.7

 

Usury Savings Provision

 

19

2.7.

 

Alternate Rate of Interest if LIBOR Unavailable

 

20

2.8.

 

Change in Circumstances

 

20

2.8.1

 

Imposition of Requirements

 

20

2.8.2

 

Other Changes

 

21

 

i

--------------------------------------------------------------------------------


 

2.8.3

 

Computation of Amounts

 

21

2.8.4

 

No Duty to Contest

 

21

2.8.5

 

Replacement Lender

 

22

2.9.

 

Change in Legality of LIBOR Loans

 

22

2.10.

 

Principal Repayment

 

22

2.11.

 

Prepayment of LIBOR Loans

 

23

2.11.1

 

Notice of LIBOR Loan Prepayment

 

23

2.11.2

 

Amount of LIBOR Loan Prepayment

 

23

2.11.3

 

LIBOR Loan Prepayment Premium

 

23

2.12.

 

Prepayment of Prime Rate Loans

 

24

2.13.

 

Fixed Commitment Fees

 

24

2.14.

 

Periodic Facility Fee

 

24

2.15.

 

Administrative Agent’s Fee

 

24

2.16.

 

Letters of Credit

 

24

2.16.1

 

Procedure for Issuance

 

24

2.16.2

 

Participation Among Lenders

 

25

2.16.3

 

Reimbursement Obligation

 

25

2.16.4

 

Means of Reimbursement

 

25

2.16.5

 

Payments by Lenders

 

26

2.16.6

 

Settlement Among Lenders

 

26

2.16.7

 

Letter of Credit Fee

 

27

2.16.8

 

Letter of Credit Information

 

27

2.16.9

 

Conditions Relating to Letters of Credit

 

27

2.16.10

 

Payments Among Lenders

 

27

2.16.11

 

Modifications

 

28

2.16.12

 

Absolute Obligations of Borrowers

 

28

2.16.13

 

Indemnification

 

29

2.16.14

 

Assumption of Risk

 

30

2.16.15

 

Reserves

 

30

2.17.

 

Swingline Loans

 

30

2.17.1

 

Use of Proceeds of Swingline Loans

 

30

2.17.2

 

Swingline Note

 

30

2.17.3

 

Funding of Swingline Loans Advanced Pursuant to Borrowing Notices

 

31

2.17.3 (a) Applicability

 

31

2.17.3 (b) Borrowing Notices

 

31

 

ii

--------------------------------------------------------------------------------


 

2.17.3 (c) Funding of Swingline Loans

 

31

2.17.4

 

Funding of Swingline Loans Advanced Pursuant to Cash Management Accounts

 

31

2.17.4 (a) Funding and Payment Procedures Controlled by Account Agreements

 

31

2.17.4 (b) Certain Provisions Controlled by this Agreement

 

31

2.17.4 (c) Continuing Warranty Under Account Agreements

 

32

2.17.5

 

Implied Representations Uon Request for Swingline Loan

 

32

2.17.6

 

Advance Not Waiver

 

32

2.17.7

 

Interest

 

32

2.17.7 (a) Rate of Interest

 

32

2.17.7 (b) Calculation of Interest

 

32

2.17.7 (c) Payment of Interest

 

32

2.17.7 (d) Default Rate

 

32

2.17.7 (e) Usury Savings Provision

 

32

2.17.8

 

Repayment of Principal

 

33

2.17.9

 

Procedures Among Lenders Upon Default

 

33

2.18.

 

Withholding Tax Exemption

 

33

2.19.

 

Maximum PLICO Liability Amount

 

34

2.20.

 

Optional Increase to the Revolving Credit Commitment

 

34

 

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

 

37

 

 

 

3.1.

 

Initial Advance

 

37

3.2.

 

Each Loan

 

38

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

38

 

 

 

4.1.

 

Corporate Existence and Standing

 

38

4.2.

 

Authorization and Validity

 

38

4.3.

 

No Conflict; Government Consent

 

38

4.4.

 

Financial Statements

 

39

4.5.

 

Material Adverse Change

 

39

4.6.

 

Taxes

 

39

4.7.

 

Litigation and Guaranteed Obligations

 

39

4.8.

 

List of Significant Subsidiaries

 

40

4.9.

 

ERISA

 

40

4.10.

 

Accuracy of Information

 

40

4.11.

 

Regulation U

 

40

4.12.

 

Material Agreements

 

40

 

iii

--------------------------------------------------------------------------------


 

4.13.

 

Compliance With Laws

 

40

4.14.

 

Investment Company Act

 

41

4.15.

 

[Intentionally omitted].

 

41

4.16.

 

Insurance Licenses

 

41

4.17.

 

Ownership of Properties

 

41

4.18.

 

Sanctioned Persons

 

41

 

 

 

 

 

ARTICLE V COVENANTS

 

41

 

 

 

5.1.

 

Financial Reporting

 

41

5.2.

 

Use of Proceeds

 

43

5.3.

 

Notice of Default

 

43

5.4.

 

Conduct of Business

 

44

5.5.

 

Taxes

 

44

5.6.

 

Insurance

 

44

5.7.

 

Compliance with Laws

 

45

5.8.

 

Maintenance of Properties

 

45

5.9.

 

Inspection

 

45

5.10.

 

Merger, Consolidation and Sale of Assets

 

45

5.11.

 

Liens

 

46

5.12.

 

Adjusted Consolidated Net Worth

 

46

5.13.

 

Ratio of Adjusted Consolidated Indebtedness to Consolidated Capitalization

 

46

5.14.

 

Total Adjusted Capital of PLICO

 

46

5.15.

 

Ratio of Unconsolidated Cash Inflow Available for Interest Expense to Adjusted
Consolidated Interest Expense

 

46

5.16.

 

Affiliates

 

46

5.17.

 

Compliance with ERISA

 

46

5.18.

 

PATRIOT Act Compliance

 

47

 

 

 

 

 

ARTICLE VI DEFAULTS

 

47

 

 

 

ARTICLE VII REMEDIES

 

49

 

 

 

7.1.

 

Default Rate

 

49

7.2.

 

Termination of Commitments

 

49

7.3.

 

Letters of Credit

 

49

7.4.

 

Acceleration

 

50

7.5.

 

Setoff

 

50

7.6.

 

Other Remedies

 

50

 

iv

--------------------------------------------------------------------------------


 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

50

 

 

 

8.1.

 

Appointment of Administrative Agent

 

50

8.2.

 

Powers of Administrative Agent

 

50

8.2.1

 

Administration of Loans

 

50

8.2.2

 

Matters Reserved to Required Lenders

 

51

8.2.3

 

Matters Reserved to all Lenders

 

51

8.3.

 

Duties of Administrative Agent

 

51

8.3.1

 

Specific Duties of Administrative Agent: Standard of Care

 

51

8.3.2

 

Limitations on Administrative Agent’s Duties

 

51

8.3.3

 

Administrative Agent’s Right to Require Instructions in Performance of Duties

 

52

8.3.4

 

Administrative Agent’s Reliance on Others in Performance of Duties

 

52

8.3.5

 

Sharing of Information

 

52

8.4.

 

Indemnification of Administrative Agent

 

52

8.5.

 

No Representations by Administrative Agent

 

53

8.6.

 

Independent Investigations by Lenders

 

53

8.7.

 

Notice of Default

 

53

8.8.

 

Funding of Loans Pursuant to Borrowing Notices

 

54

8.9.

 

Administrative Agent in its Individual Capacity

 

54

8.10.

 

Holders

 

54

8.11.

 

Successor Administrative Agent

 

54

8.12.

 

Sharing of Payments, etc.

 

55

8.13.

 

Payments Between Administrative Agent and Lenders

 

55

8.14.

 

Bankruptcy Provisions

 

55

8.15.

 

Procedures for Notices and Approvals

 

56

8.16.

 

Amendments to Article VIII

 

56

 

 

 

 

 

ARTICLE IX BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

56

 

 

9.1.

 

Successors and Assigns

 

56

9.2.

 

Participations and Assignments

 

56

 

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

58

 

 

 

10.1.

 

Notices

 

58

10.2.

 

Renewal, Extension, or Rearrangement

 

59

10.3.

 

Application of Payments

 

59

10.4.

 

Counterparts

 

59

10.5.

 

Negotiated Document

 

60

10.6.

 

Consent to Jurisdiction: Exclusive Venue

 

60

 

v

--------------------------------------------------------------------------------


 

10.7.

 

Not Partners: No Third Party Beneficiaries

 

60

10.8.

 

No Reliance on Lenders’ Analysis

 

60

10.9.

 

No Marshaling of Assets

 

60

10.10.

 

Business Days

 

60

10.11.

 

Standard of Care: Limitation of Damages

 

60

10.12.

 

Incorporation of Schedules

 

61

10.13.

 

Indulgence Not Waiver

 

61

10.14.

 

Cumulative Remedies

 

61

10.15.

 

Amendment and Waiver in Writing

 

61

10.16.

 

Entire Agreement

 

61

10.17.

 

Severability

 

61

10.18.

 

Time of Essence

 

61

10.19.

 

Applicable Law

 

61

10.20.

 

Captions Not Controlling

 

61

10.21.

 

Facsimile Signatures

 

61

10.22.

 

Termination

 

62

10.23.

 

Waiver of Jury Trial

 

63

10.24.

 

Expenses; Indemnity

 

63

10.25.

 

PATRIOT Act Notice

 

63

10.26.

 

Agreement Amends and Restates Existing Credit Agreement

 

64

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 16, 2008
(“this Agreement”) is entered into by and among PROTECTIVE LIFE CORPORATION, a
Delaware corporation (“PLC”), PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee
corporation (“PLICO”; PLC and PLICO are together referred to as the
“Borrowers”), REGIONS BANK, an Alabama banking corporation (“Regions”), and the
various lenders identified on the signature pages hereto (collectively, with all
other persons that may from time to time hereafter become Lenders hereunder by
execution of an Assignment and Acceptance, the “Lenders”), and REGIONS BANK, in
its capacity, as Administrative Agent for the Lenders (the “Administrative
Agent”).

 

RECITALS

 

A.            PLC, the Lenders and AmSouth Bank (now known as Regions Bank), as
Administrative Agent for the Lenders, have heretofore entered into an Amended
and Restated Credit Agreement dated as of July 30, 2004 (the “Existing Credit
Agreement”) pursuant to which the Lenders agreed to make available to the
Borrowers a credit facility in the maximum principal amount of $200,000,000.

 

B.            The Borrowers, the Lenders and the Administrative Agent wish to
amend and restate the Existing Credit Agreement in its entirety, as hereinafter
set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
agreement of the parties hereto, the Borrowers, the Lenders and the
Administrative Agent agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Adjusted Consolidated Indebtedness” means (i) Consolidated Indebtedness, less
(ii) Short-Term Indebtedness for advance fundings of guaranteed investment
contracts, annuities and other similar insurance and investment products.

 

“Adjusted Consolidated Interest Expense” means, for any period of calculation,
(i) Consolidated Interest Expense, less (ii) interest on Short-Term Indebtedness
for advance fundings of guaranteed investment contracts, annuities and other
similar insurance and investment products.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Consolidated Net Worth” means at any date of determination,
Consolidated Net Worth excluding all unrealized net losses and gains on assets
held for sale pursuant to SFAS 115 and other accumulated comprehensive income
pursuant to SFAS 133 or subsequent accounting pronouncements having
substantially similar impact as these provisions, to the extent such unrealized
net losses and gains have been taken into account in determining Consolidated
Net Worth.

 

“Administrative Agent” means Regions Bank in its capacity as agent for the
Lenders pursuant to Article IX of this Agreement, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article IX hereof.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agreement” means this Second Amended and Restated Credit Agreement (including
all schedules and exhibits hereto), as it may be further amended or modified and
in effect from time to time.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Applicable Facility Fee,” “Applicable LIBOR Rate Margin,” and “Applicable Prime
Rate Margin” mean, with respect to any Revolving Credit Loan, Letter of Credit
and the facility fee, the rates per annum set forth opposite the appropriate
test in the pricing grid below:

 

S&P Rating of PLC

 

Prime Rate
Margin in
Basis Points

 

LIBOR
Margin in
Basis Points

 

Facility Fee in
Basis Points

 

 

 

 

 

 

 

 

 

Tier 1 - Greater than or equal to A+

 

0bps

 

25bps

 

8.5bps

 

 

 

 

 

 

 

 

 

Tier 2 – Greater than or equal to A

 

0bps

 

30bps

 

9bps

 

 

 

 

 

 

 

 

 

Tier 3 - Greater than or equal to A-

 

0bps

 

40bps

 

10bps

 

 

 

 

 

 

 

 

 

Tier 4 - Greater than or equal to BBB+

 

0bps

 

50bps

 

12.5bps

 

 

2

--------------------------------------------------------------------------------


 

S&P Rating of PLC

 

Prime Rate
Margin in
Basis Points

 

LIBOR
Margin in
Basis Points

 

Facility Fee in
Basis Points

 

 

 

 

 

 

 

 

 

Tier 5 – Greater than or equal to BBB

 

0bps

 

60bps

 

15bps

 

 

 

 

 

 

 

 

 

Tier 6 – Greater than or equal to BBB-

 

0bps

 

95bps

 

20bps

 

 

 

 

 

 

 

 

 

Tier 7 – Less than BBB-

 

20bps

 

120bps

 

30bps

 

 

The Applicable Facility Fee, Applicable LIBOR Rate Margin and Applicable Prime
Rate Margin shall be based on PLC’s current senior long-term unsecured debt
rating as published by S&P and as determined by the above-referenced pricing
grid.  Changes in the Applicable Facility Fee and Applicable Prime Rate Margin
shall become effective on the date on which the rating change was announced by
S&P.  Changes in the Applicable LIBOR Margin shall become effective at the end
of the applicable Interest Period subsequent to the date on which the rating
change was announced by S&P.  As of the date of this Agreement, PLC is currently
rated A by S&P and the Applicable LIBOR Rate Margin is therefore 30 basis points
and the Applicable Facility Fee is therefore 9 basis points.

 

“Article” means an article of this Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit 9.2 (with blanks appropriately completed) delivered in connection with
an assignment of a portion of a Lender’s interest under this Agreement pursuant
to Section 9.2.

 

“Authorized Officer” means any of the President, Chief Financial Officer, Chief
Accounting Officer or any Vice President of the Borrowers, acting singly.

 

“Borrowers” means collectively, PLC and PLICO, and their successors and assigns.

 

“Borrowing Notice” is defined in Section 2.5.

 

“Business Day” means any day on which Administrative Agent is open for the
conduct of ordinary business; provided however, that when used in connection
with determining the LIBOR Rate, the term “Business Day” shall exclude any day
on which banks are not open for dealings in U.S. Dollar deposits in the London
Interbank Market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of voting stock of PLC.

 

“Closing Date” means April 16, 2008.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Consolidated Capitalization” means, at any date of determination, the sum of
(i) Adjusted Consolidated Net Worth as at such date plus (ii) Adjusted
Consolidated Indebtedness as at such time.

 

“Consolidated Indebtedness” means the Indebtedness of PLC and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period of calculation, interest
expense on Indebtedness, whether paid or accrued, of PLC and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
PLC and the Subsidiaries for such period, as shown on the consolidated financial
statements of PLC and the Subsidiaries delivered in accordance with Section 5.1.

 

“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common shareholders’ equity of PLC and its Subsidiaries, determined
as at such date in accordance with GAAP (or SAP, with respect to the Insurance
Subsidiaries).

 

“Consolidated Subsidiary” means, a Subsidiary, the accounts of which are
customarily consolidated with those of PLC for the purpose of reporting to
stockholders of PLC or, in the case of a recently acquired Subsidiary, the
accounts of which would, in accordance with PLC’s regular practice, be so
consolidated for that purpose.

 

“Consolidated Total Assets” means, at any time, the total assets of PLC and its
Consolidated Subsidiaries, determined on a consolidated basis, as set forth or
reflected on the most recent consolidated balance sheet of PLC and its
Consolidated Subsidiaries, prepared in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Credit Documents” means, collectively, each writing delivered at any time by
the Borrowers to Lenders or Administrative Agent relating to the Loans, the
Swingline Loans or the Letters of Credit to evidence or secure any of the
Obligations.

 

“Default” means an event described in Article VI.

 

“Default Rate” means a rate of interest equal to two percentage points (200
basis points) in excess of the highest interest rate that would otherwise be
payable on the principal amount of the Obligations under the Credit Documents
from time to time in the absence of the existence of a default, or the maximum
rate permitted by law, whichever is less.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person that is a member of PLC’s controlled group,
or under common control with PLC, within the meaning of Section 414 of the Code.

 

“ERISA Event” means (i) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4034 of ERISA, unless the 30-day notice
requirement with respect thereto has been waived by the PBGC, (ii) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (iii) the
cessation of operations at a facility of PLC or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (iv) the withdrawal by PLC
or an ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(v) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the
creation of a lien upon property or rights to property of PLC or any ERISA
Affiliate for failure to make a required payment to a Plan are satisfied;
(vi) the adoption of an amendment to a Plan requiring the provision of security
to such Plan, pursuant to Section 307 of ERISA; or (vii) the institution by the
PBGC of proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 5.1.

 

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
including, without limitation, any board of insurance, insurance department or
insurance commissioner.

 

5

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” of a Person means all guaranties, endorsements,
assumptions and other contingent obligations with respect to, or to purchase or
to otherwise pay or acquire, Indebtedness of others.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, payable out of the proceeds
or production from Property now or hereafter owned or acquired by such Persons,
(iv) obligations evidenced by notes, acceptances or other similar debt
instruments, (v) Capitalized Lease Obligations, (vi) obligations for
reimbursement of drafts drawn or available to be drawn under letters of credit,
(vii) Synthetic Lease Obligations and (viii) Guaranteed Obligations.  It is
understood and agreed, for the avoidance of doubt, that (a) annuities,
guaranteed investment contracts, funding agreements, Federal Home Loan Bank
advances and similar instruments and agreements, (b) obligations (including
without limitation trust obligations) under reinsurance, coinsurance, modified
coinsurance agreements or similar agreements and related trust agreements, and
(c) insurance products created or entered into in the normal course of business
shall not constitute “Indebtedness”.  Notwithstanding the foregoing,
Indebtedness shall not include:  (1) the following obligations issued in
connection with the funding of statutory reserves and with respect to which the
Borrowers have no obligation to repay:  (A) surplus notes or other obligations
of Subsidiaries of the Borrowers (“Capital Market Notes”), (B) any securities
backed by such Capital Market Notes, (C) letters of credit issued for the
account of Subsidiaries of the Borrowers that are not issued under this
Agreement, and (D) any guarantees by the issuers of the obligations described in
(A), (B) and (C) above, (2) obligations or portions thereof issued in connection
with the funding of statutory reserves that each of the Rating Agencies which
make such determination recognize as operating rather than financial leverage in
their calculation of Borrowers’ financial ratios, (3) any short-term
indebtedness incurred for the pre-funding of anticipated policy obligations or
anticipated investment cash flow, or (4) obligations that are not otherwise
included in items (i) through (viii) of the definition of Indebtedness, but
which would be classified as a liability on the Borrowers’ financial statements
only by reason of FASB Interpretation No. 46 or a subsequent accounting
pronouncement having a substantially similar impact.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities as defined in Section 4001(a)(18) of ERISA.

 

“Insurance Subsidiary” means any Subsidiary that is engaged in the insurance
business.

 

“Interest Payment Date” means, (i) as to Prime Rate Loans and Swingline Loans,
the first day of each month, and (ii) as to any LIBOR Loan, the last day of the
Interest Period applicable to such Loan.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on (and
including) the date of such LIBOR Loan and ending on (but excluding) the
numerically

 

6

--------------------------------------------------------------------------------


 

corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2 or 3 months thereafter, as Borrowers may
elect; provided, however, that (x) if any Interest Period would end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, with respect to LIBOR Loans, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (y) no
Interest Period with respect to any Loan shall end later than the Termination
Date. Interest shall accrue from and including the first Business Day of an
Interest Period to but excluding the last Business Day of such Interest Period.

 

“Law” or “Laws” means all applicable constitutional provisions, statutes, codes,
acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations,
and requirements of all Governmental Authorities.

 

“Letters of Credit” has the meaning assigned in Section 2.16 of this Agreement.

 

“Letter of Credit Documents” has the meaning assigned in Section 2.16.3 of this
Agreement.

 

“Letter of Credit Liabilities” has the meaning assigned in Section 2.16 of this
Agreement.

 

“Lender” means (a) Regions in its capacity as a Lender and each Person listed on
the signature pages hereto and identified as a Lender and (b) each Person that
becomes an Assignee pursuant to the provisions of Section 9.2.

 

“LIBOR Liabilities” means deposit liabilities incurred through the London
Interbank Market.

 

“LIBOR Loan” means a Loan for which the Borrowers have elected application of an
interest rate based on the LIBOR Rate.

 

“LIBOR Rate” means, for any given Interest Period with respect to a given LIBOR
Loan, the rate per annum determined by the Administrative Agent at such time by
reference to the Bloomberg reporting service or, if unavailable, other
comparable financial information reporting service at the time employed by the
Administrative Agent as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, the term LIBOR Rate means, for any
given Interest Period with respect to a given LIBOR Loan, the rate per annum
appearing on Reuters Screen LIBOR Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBOR Page, the applicable rate shall be the arithmetic mean of
all such rates.

 

7

--------------------------------------------------------------------------------


 

“LIBOR Rate Reserve Percentage” means the reserve percentage applicable during
any Interest Period (or if more than one such percentage shall be so applicable,
the daily average of such percentages for those days in such Interest Period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for Lenders with respect to liabilities or assets consisting of or
including LIBOR Liabilities having a term equal to such Interest Period.

 

“License” means any license, certificate of authority, permit or other
authorization required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of the insurance
business.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement). 
Notwithstanding the foregoing, a Lien shall not include any such agreement or
arrangement with respect to:  (1) the following obligations issued in connection
with the funding of statutory reserves and with respect to which the Borrowers
have no obligation to repay: (A) surplus notes or other obligations of
Subsidiaries of the Borrowers (“Capital Market Notes”), (B) any securities
backed by such Capital Market Notes, (C) letters of credit issued for the
account of Subsidiaries of the Borrowers that are not issued under this
Agreement, and (D) any guarantees by the issuers of the obligations described in
(A), (B) and (C) above, (2) obligations or portions thereof issued in connection
with the funding of statutory reserves that each of the Rating Agencies which
make such determination recognize as operating rather than financial leverage in
their calculation of Borrowers’ financial ratios, (3) any short-term
indebtedness incurred for the pre-funding of anticipated policy obligations or
anticipated investment cash flow, or (4) obligations that are not otherwise
included in items (i) through (viii) of the definition of Indebtedness, but
which would be classified as a liability on the Borrowers’ financial statements
only by reason of FASB Interpretation No. 46 or a subsequent accounting
pronouncement having a substantially similar impact.

 

“Loan” means and collectively refers to, loans advanced under the Revolving
Credit Loan or, when the context so requires, advanced as a Swingline Loan.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations or prospects
of the Borrowers and their Subsidiaries taken as a whole, (ii) the ability of
the Borrowers to perform their obligations under the Credit Documents or
(iii) the validity or enforceability of any of the Credit Documents or the
rights or remedies of the Administrative Agent or the Lenders thereunder.

 

8

--------------------------------------------------------------------------------


 

“Maximum Lawful Amount” means the maximum lawful amount of interest, loan
charges, commitment fees or other charges that may be assessed under Alabama law
or, if higher, under applicable federal law.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of PLC or an
ERISA Affiliate and at least one Person other than PLC and its ERISA Affiliates
or (ii) was so maintained and with respect to which PLC or an ERISA Affiliate
could have liability under Section 4064 or 4049 of ERISA in the event such plan
has been or were to be terminated.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

 

“Notes” means any of the Revolving Credit Notes and the Swingline Note.

 

“Obligations” means the obligation of the Borrowers to Lenders to repay the
Loans, the obligation of the Borrowers to the Swingline Lender to repay the
Swingline Loans, the Reimbursement Obligations, and all other obligations of the
Borrowers to Lenders and to Administrative Agent under this Agreement and the
other Credit Documents, subject to the limitations regarding PLICO set forth in
Section 2.19 of this Agreement.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all
rules and regulations from time to time promulgated thereunder.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Liens” means: (i) with respect to the Synthetic Lease Facility, any
of the following:

 

(a)                                  rights reserved to or vested in any
Governmental Authority by the terms of any right, power, franchise, grant,
license, permit or provision of law affecting the Synthetic Lease Facility to
(1) terminate, or take any other action which has the effect of modifying, such
right, power, franchise, grant, license, permit or provision of law; provided
that such termination or other action, when taken, shall not have resulted in a
loss event and shall not have had a Material Adverse Effect,

 

9

--------------------------------------------------------------------------------


 

or (2) purchase, condemn, appropriate or recapture, or designate a purchaser of,
the Synthetic Lease Facility;

 

(b)                                 any Liens thereon for impositions or taxes
and any Liens of mechanics, materialmen and laborers for work or services
performed or materials furnished which (i) are not overdue, or (ii) are being
contested in good faith;

 

(c)                                  rights reserved to or vested in any
Governmental Authority to control or regulate the use of such Property or to use
the Synthetic Lease Facility in any manner;

 

(d)                                 in the case of the Site, encumbrances,
easements, and other similar rights existing which existence or exercise of
which do not have a Material Adverse Effect; and

 

(e)                                  any Liens created under the operative
documents relating to the Synthetic Lease Facility and any financing statements
filed in connection therewith; and

 

(ii)                                  with respect to any other Property, any of
the following:

 

(a)                                  Liens existing on the Closing Date of this
Agreement securing Indebtedness outstanding on the Closing Date;

 

(b)                                 any Lien existing on any asset of
(i) corporation or partnership at the time such corporation or such partnership
becomes a consolidated Subsidiary of PLC, or (ii) Subsidiary at the time it
becomes a Subsidiary, and in either case not created in contemplation of such
event;

 

(c)                                  any Lien on any asset securing Indebtedness
incurred for the purposes of financing all or any part of the cost of
constructing such asset, provided that such Lien attaches to such asset
concurrently with or within 18 months after the completion of construction
thereof;

 

(d)                                 any Lien on any asset of any corporation
existing at the time such corporation is merged or consolidated with or into the
Borrowers or their Subsidiaries and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Borrowers or another Subsidiary of the Borrowers and
not created in contemplation or such acquisition;

 

(f)                                    Liens securing Indebtedness owing by any
Subsidiary to the Borrowers;

 

(g)                                 Any Lien arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the foregoing clauses of this subsection (ii) provided that
(i) such Indebtedness is not secured by any

 

10

--------------------------------------------------------------------------------


 

additional assets, and (ii) the amount of such Indebtedness secured by any such
Lien is not increased;

 

(h)                                 Liens incidental to the conduct of the
business of the Borrowers or any of their Subsidiaries or the ownership of their
respective assets which (i) do not secure Indebtedness and (ii) do not in the
aggregate materially detract from the value of their respective assets or
materially impair the use thereof in the operation of their respective
businesses;

 

(i)                                     Any Lien on margin stock (as defined in
Regulation U);

 

(j)                                     Liens for impositions or taxes either
not yet delinquent or which are being contested in good faith by appropriate
proceedings;

 

(k)                                  Liens not securing Indebtedness which are
created by or relate to any legal proceedings which at the time are being
contested in good faith by appropriate proceedings;

 

(l)                                     Any other statutory or inchoate Lien
securing amounts other than Indebtedness which are not delinquent;

 

(m)                               Liens securing purchase money debt, or
Indebtedness arising under capitalized leases; provided, however, that in each
case any such Lien attaches only to the specific item(s) or property or
asset(s) financed with such purchase money debt or capitalized lease; and

 

(n)                                 Liens not otherwise permitted by the
foregoing paragraphs of this subsection (ii) securing Indebtedness and other
obligations in an aggregate principal amount at any time outstanding not to
exceed 15% of Adjusted Consolidated Net Worth.

 

“Person” (whether or not capitalized) means any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government, limited liability company, governmental
agency or political subdivision thereof or other governmental authority, or any
other form of entity.

 

“Plan” means a Single Employer Pension Plan or a Multiple Employer Pension Plan.

 

“PLC” means Protective Life Corporation, a Delaware corporation.

 

“PLICO” means Protective Life Insurance Company, a Tennessee corporation.

 

“Prime Rate” means that rate of interest designated by Regions from time to time
as its “prime rate”, it being expressly understood and agreed that such prime
rate is merely an index rate used by Regions to establish lending rates and is
not necessarily Regions’ most favorable lending rate, and that changes in the
prime rate are discretionary with Regions.

 

11

--------------------------------------------------------------------------------


 

“Prime Rate Loan” means a Loan for which the Borrowers have elected application
of an interest rate based on the Prime Rate.

 

“Pro Rata” or “Pro Rata Share” of any amount means, with respect to any Lender
at any time, the product of (i) such amount, multiplied by (ii) such Lender’s
Revolving Credit Percentage at such time of the Revolving Credit Facility;
provided however, if at a time of determination there are principal amounts
outstanding under the Revolving Credit Loan, and if any Lender has failed to
fund any unrepaid Revolving Credit Loan that was funded by any other Lender or
Lenders, this apportionment shall be determined according to the respective
total principal amounts of the Revolving Credit Loan held by the respective
Lenders rather than by their Revolving Credit Commitments.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Rating Agencies” means Standard & Poor’s Rating Services, a division of The
McGraw Hill Companies, Inc. and Moody’s Investors Services, Inc., as applicable.

 

“Regions” means Regions Bank, an Alabama banking corporation, in its individual
capacity, and its successors and assigns.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Regulatory Change” means on or after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof.

 

“Reimbursement Obligations” has the meaning assigned in Section 2.16.2 of this
Agreement.

 

“Required Lenders” means, at any time, the Lenders owning or holding 51% or more
of the sum of (i) the then aggregate principal amount of the Revolving Credit
Loans then outstanding plus (ii) the then aggregate Letter of Credit Liabilities
plus (iii) the exposure (including the risk participation exposure) in respect
of then outstanding Swingline Loans; or, if no Loans or Letters of Credits are
then outstanding, the Lenders with 51% or more of the aggregate of all Revolving
Credit Commitments at such time (or, if the Revolving Credit Commitments are not
then in effect, the Revolving Credit Commitments as they existed immediately
prior to their termination).  For purposes of this definition, if at a time of
determination there are principal amounts outstanding under the Revolving Credit
Loan, and if

 

12

--------------------------------------------------------------------------------


 

any Lender has failed to fund any unrepaid Revolving Credit Loan that was funded
by any other Lender or Lenders, this determination shall be made according to
Lenders holding the required percentage of principal amounts of the Revolving
Credit Loan rather than by the outstanding Revolving Credit Commitments.

 

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth under such Lender’s name on its signature page hereto under the
caption “Revolving Credit Commitment” or if such Lender has entered into one or
more Assignment and Acceptances, the amount set forth for such Lender at such
time in the register maintained by the Administrative Agent pursuant to
Section 9.2 as such Lender’s “Revolving Credit Commitment” as such amount may be
reduced at or prior to such time pursuant to the terms hereof or increased
pursuant to Section 2.20.

 

“Revolving Credit Facility” means the revolving line of credit established by
the Lenders under Article II.

 

“Revolving Credit Loans” means the revolving credit loans described in
Article II hereof.

 

“Revolving Credit Note” means the promissory notes of the Borrowers in
substantially the form of Exhibit 2.3, executed and delivered to the Lenders
with the Revolving Credit Commitments pursuant to Section 2.3 or, in connection
with an Assignment and Acceptance, pursuant to Section 9.2, together with any
amendments, modifications and supplements thereto and restatements thereof, in
whole or in part.

 

“Revolving Credit Percentage” means, with respect to any Lender at any time, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Credit Commitment of such Lender at such time and denominator of which is the
total Revolving Credit Commitment at such time; provided that if the Revolving
Credit Percentage of any Lender is to be determined after the Revolving Credit
Commitments have been terminated, then such Revolving Credit Percentage shall be
determined immediately prior (and without giving effect) to such termination.

 

“S&P” means Standard & Poor’s Ratings Group.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) as of the Closing Date in the jurisdiction of incorporation
of such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

13

--------------------------------------------------------------------------------

 


 

“Short-Term Indebtedness” means all indebtedness that by its terms matures
within one year from and that is not renewable at the option of the obligor to a
date later than one year after, the date such indebtedness was incurred.  Any
indebtedness which is extended or renewed (other than pursuant to the option of
the obligor) shall be deemed to have been incurred at the date of such extension
or renewal.

 

“Significant Insurance Subsidiary” means any Significant Subsidiary that is an
Insurance Subsidiary.

 

“Significant Subsidiary” means any Subsidiary which meets or exceeds any of the
following conditions:

 

(1)           PLC’s and its other Subsidiaries’ investments in and advances to
the Subsidiary exceed 10 percent of the total assets of PLC and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year; or

 

(2)           PLC’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of the Subsidiary exceeds 10 percent of
the total assets of PLC and its Subsidiaries consolidated as of the end of the
most recently completed fiscal year; or

 

(3)           PLC’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of the Subsidiary exceeds 10 percent
of such income of PLC and its Subsidiaries consolidated for the most recently
completed fiscal year.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of PLC or an
ERISA Affiliate and no Person other than PLC and its ERISA Affiliates or
(ii) was so maintained and with respect to which PLC or an ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.

 

“Site” means certain real property located in Birmingham, Alabama which
generally comprises a building, related parking deck, and related furniture,
equipment, fixtures and other improvements, located at 2801 Highway 280 South,
Birmingham, Alabama 35223.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by PLC.  A separate account established pursuant to
SAP or any applicable insurance regulatory requirement shall be deemed not to be
a Subsidiary.

 

“Substantial Portion” means, with respect to the Property of PLC and its
Subsidiaries, Property that (i) represents more than 10% of the consolidated
assets of PLC and its Subsidiaries as would be shown in the consolidated
financial statements of PLC and its Subsidiaries as at the

 

14

--------------------------------------------------------------------------------


 

beginning of the twelve-month period ending with the month in which such
determination is made or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of PLC and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

 

“Surplus Note” means a promissory note executed by an Insurance Subsidiary of
the type generally described in the insurance industry as a “surplus note”, the
principal amount of which is properly recorded by the issuer as an addition to
capital and surplus rather than as a liability in accordance with SAP.

 

“Swingline Borrowing Notice” has the meaning assigned in
Section 2.17.3(b) hereof.

 

“Swingline Lender” means Regions Bank.

 

“Swingline Loan” means a loan advanced under Section 2.17 hereof, and funded
under the Revolving Credit Loan.

 

“Swingline Note” means the promissory note of the Borrowers in substantially the
form of Exhibit 2.17.2 hereto executed and delivered to the Swingline Lender,
together with any amendments, modifications and supplements thereto and
restatements thereof.

 

“Synthetic Lease Facility” means those documents pertaining to the synthetic
lease facility for a building, related parking deck and related furniture,
equipment, fixtures and other improvements in Birmingham, Jefferson County,
Alabama among Wachovia Development Corporation (as assignee of Wachovia Capital
Investments, Inc.) as Lessor, PLICO as Lessee, and PLC as Guarantor, dated as of
January 11, 2007.

 

“Synthetic Lease Obligations” of a Person means the amount of the obligations of
such Person under any lease that would not be shown as a liability, but would be
treated as an operating lease, in accordance with GAAP, but which arise under a
transaction in which the property subject to such lease is owned by the lessee
for the purposes of the Code.  Obligations under the Synthetic Lease Facility
are Synthetic Lease Obligations.

 

“Termination Date” means April 16, 2013, or such earlier date on which the
obligations of the Lenders to make Loans hereunder are terminated pursuant to
the terms of this Agreement.

 

“Unconsolidated Cash Inflow Available for Interest Expense” means, for any
period of calculation, the sum (without duplication) of (a) all amounts received
by PLC from its Subsidiaries during such period as (i) interest and principal on
Indebtedness (including but not limited to Surplus Notes) and (ii) management
fees (net of expenses incurred in providing the services for which such
management fees were paid), (b) all amounts that PLC’s Subsidiaries were
permitted, under applicable laws and regulations, to distribute to PLC during
each period as dividends, whether or not so distributed, and (c) other income of
PLC.

 

15

--------------------------------------------------------------------------------


 

“Unmatured Default” means an event that, but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly-Owned Subsidiary” means (i) any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by PLC or one or more Wholly-Owned Subsidiaries of PLC, or by PLC
and one or more Wholly-Owned Subsidiaries of PLC, or (ii) any partnership,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE LOANS

 

Concurrently with the execution of this Agreement, Lenders agree on a several
basis, and not on a joint basis, in accordance with their respective Revolving
Credit Commitments, to make the Loans to the Borrowers, under the following
terms and conditions:

 

2.1.          Amount of Revolving Credit Loan.  The principal indebtedness of
the Borrowers to Lenders having a Revolving Credit Commitment under the
Revolving Credit Loan shall not exceed Five Hundred Million and No/100 Dollars
($500,000,000.00) less the sum of the outstanding Letter of Credit Liabilities
and the principal balance of Swingline Loans outstanding from time to time.

 

2.2.          Use of Proceeds.  The Revolving Credit Loan and Letters of Credit
shall be used by the Borrowers for general corporate purposes, including but not
limited to, (i) working capital needs, (ii) stock repurchases, (iii) payment of
costs and expenses related to this Agreement, (iv) capital contributions to
PLC’s Subsidiaries, (v) financing reserve requirements, capital or collateral
requirements, (vi) acquisitions, and (vii) refinance existing indebtedness.

 

2.3.          Revolving Credit Notes.  The Borrowers’ obligations under the
Revolving Credit Loan shall be evidenced by Revolving Credit Notes in favor of
the respective Lenders in the form included as Exhibit 2.3 hereto payable to
each Lender for its Revolving Credit Commitment.

 

2.4.          Separate Commitments of Lenders.  The Borrowers acknowledge that
each Lender’s commitment to fund its portion of the Loans is made by each Lender
severally, and neither Administrative Agent nor any Lender shall be liable for
the failure of another Lender to timely perform under this Agreement.

 

16

--------------------------------------------------------------------------------


 

2.5.          Advances of Loans.  Subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Loans under the
Revolving Credit Loan, provided that the outstanding principal balance of the
Revolving Credit Loan shall not at any time exceed the amounts permitted under
Section 2.1 above.  Loans shall be disbursed as follows:

 

2.5.1        Loans Advanced Pursuant to Borrowing Notices.

 

2.5.1(a) Applicability.  Loans (other than the Swingline Loan) may be LIBOR
Loans, Prime Rate Loans, or a combination thereof, and the funding thereof shall
be subject to this Section 2.5.1.

 

2.5.1(b) Borrowing Notices.  As long as the Borrowers meet the conditions for
funding stated in this Agreement, the Borrowers may submit requests for Loans
(“Borrowing Notices”) to Administrative Agent.  All requests shall be made in
writing (or by telephone, subject to such security procedures as Administrative
Agent may require from time to time, provided that all telephonic notices shall
be confirmed by written Borrowing Notices within one (1) Business Day) and shall
specify the portion of the Loan to be borrowed by PLICO (if any); the proposed
disbursement date for the requested Loan; the amount of the Loan; the purpose of
the Loan (characterized in accordance with Section 2.2 above); the type of Loan,
i.e., LIBOR Loan or Prime Rate Loan; and if a LIBOR Loan, the designated
Interest Period.  Each Borrowing Notice shall irrevocably obligate the Borrowers
to accept the Loan requested thereby.  Borrowing Notices shall be in the form of
Exhibit 2.5.1(b) hereto or such other form as Administrative Agent may from time
to time require.

 

2.5.1(c) Funding of Loans.  Lenders shall fund their respective portions of
requested Loans on the next following Business Day after the Business Day of
Administrative Agent’s receipt of the Borrowing Notice (or telephonic notice if
such notice is followed by a written Borrowing Notice as provided in
Section 2.5.1(b)), in the case of Prime Rate Loans, and on the third (3rd)
Business Day following the Business Day of Administrative Agent’s receipt of the
Borrowing Notice, in the case of LIBOR Loans.  All funds shall be disbursed
directly into an account maintained by the Borrowers with Administrative Agent. 
The Borrowers agree that if any Lender elects to fund any requested
Loan(s) sooner after requested than is required hereunder, the Lender may
nevertheless use the entire response period allowed hereunder upon receipt of
any subsequent request, at the Lender’s sole option.

 

2.5.1(d) Prime Rate Loan Limitations.  Individual Prime Rate Loans shall be in
the minimum amount of Five Hundred Thousand and No/100 Dollars ($500,000.00)
each (and in multiples of $100,000 if in excess thereof).  Any number of Prime
Rate Loans may be outstanding at any one time.

 

2.5.1(e) LIBOR Loan Limitations.  Individual LIBOR Loans shall be in the minimum
amount of Three Million and No/100 Dollars ($3,000,000.00) each (and in
multiples of $1,000,000 if in excess thereof).  No more than four (4) LIBOR
Loans may be outstanding under the Revolving Credit Loan.

 

17

--------------------------------------------------------------------------------


 

2.5.1(f) Additional Limitation on LIBOR Interest Periods.  Notwithstanding
anything to the contrary in this Agreement, if an Unmatured Default or a Default
shall have occurred and be continuing, no additional LIBOR Loans may be created
or continued and no Prime Rate Loan may be converted into a LIBOR Loan.

 

2.5.2        Conversion of Loans.  The Borrowers shall have the right, on prior
irrevocable written notice to Administrative Agent given three (3) Business Days
prior to the date of any requested conversion, to convert any Prime Rate Loan or
LIBOR Loan into a Loan of another type, or to continue any LIBOR Loan for
another Interest Period, subject in each case to the following:

 

2.5.2(a) Application of Loans.  Each conversion shall be effected by applying
the proceeds of the new LIBOR Loan and/or Prime Rate Loan, as the case may be,
to the Loan (or portion thereof) being converted.

 

2.5.2(b) Notices of Conversions.  Each notice pursuant to this 2.5.2(b) shall be
irrevocable and shall refer to this Agreement and specify the identity and
principal amount of the particular Loan that a Borrower requests be converted or
continued; if such notice requests conversion, the date of such conversion
(which shall be a Business Day); and if a Loan is to be converted to a LIBOR
Loan or a LIBOR Loan is to be continued, the Interest Period with respect
thereto.  No LIBOR Loan shall be converted at any time other than at the end of
the Interest Period applicable thereto, except in accordance with Section 2.12
hereof.  Conversion notices shall be in the form attached as
Exhibit 2.5.1(b) hereto.

 

2.5.3        Absence of Election.  If a Borrower fails to give Administrative
Agent notice to continue any LIBOR Loan for a subsequent period, such LIBOR Loan
(unless repaid) shall automatically be converted into a Prime Rate Loan.  If a
Borrower fails to specify in any Borrowing Notice the type of borrowing or, in
the case of a LIBOR Loan, the applicable Interest Period, the Borrower will be
deemed to have requested a Prime Rate Loan.

 

2.5.4        Implied Representations Upon Request for Loan.  Upon making any
request for any Loan, a Borrower shall be deemed to have warranted to
Administrative Agent and Lenders that all conditions to funding set forth in
Article III hereof are satisfied.

 

2.5.5        Advance Not Waiver.  Any Lender’s making of any Loan that it is not
obligated to be made under any provision of Article III hereof or any other
provision hereof shall not be construed as a waiver of the Lenders’ right to
withhold future Loans, declare a Default, or otherwise demand strict compliance
with this Agreement, acting through Administrative Agent as permitted by the
terms hereof.

 

18

--------------------------------------------------------------------------------


 

2.6.          Interest.  Interest shall accrue on each Loan as follows:

 

2.6.1        Prime Rate Loans.  Interest shall accrue on each Prime Rate Loan at
an annual rate equal to the Prime Rate plus the Applicable Prime Rate Margin,
said rate to change contemporaneously with any change in the Prime Rate.

 

2.6.2        LIBOR Loans.  Interest shall accrue on each LIBOR Loan at a rate
equal to the LIBOR Rate for the selected Interest Period plus the Applicable
LIBOR Rate Margin.

 

2.6.3        Additional Interest on LIBOR Loans.  In addition to the interest
described above, the Borrowers shall pay to Lenders, if and so long as Lenders
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including LIBOR Liabilities, additional interest on the unpaid
principal amount of each LIBOR Loan, from the date of such advance until said
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the LIBOR Rate for the
Interest Period from (ii) the rate obtained by dividing the LIBOR Rate by a
percentage equal to 100% minus the LIBOR Rate Reserve Percentage for such
Interest Period.  This additional interest shall be payable on each date on
which interest is payable.  The amount of additional interest shall be
determined by each Lender, who shall notify the Borrowers and Administrative
Agent thereof and whose determination shall be conclusive, absent manifest
error.

 

2.6.4        Calculation of Interest.  Interest for both Prime Rate Loans and
LIBOR Loans shall be computed on the basis of a 360-day year counting the actual
number of days elapsed. Interest shall accrue on the Business Day a Loan is
extended and shall accrue through the Business Day prior to the Business Day on
which it is repaid.

 

2.6.5        Default Rate.  Notwithstanding the foregoing, upon the occurrence
of a Default and during the continuation of such Default, interest shall be
charged at the Default Rate, regardless of whether Lenders have elected to
exercise any other remedies available to Lenders, including, without limitation,
acceleration of the maturity of the outstanding principal of the Revolving
Credit Loan.  All such interest shall be paid without demand on the Interest
Payment Dates applicable to Prime Rate Loans.

 

2.6.6        Payment of Interest.  Interest for Prime Rate Loans and LIBOR Loans
shall be due and payable in arrears, without notice, on each Interest Payment
Date.

 

2.6.7        Usury Savings Provision.  It is the intention of the parties that
all charges under or in connection with this Agreement and the Obligations,
however denominated, and including (without limitation) all interest, commitment
fees, late charges and loan charges, shall be limited to the Maximum Lawful
Amount. Such charges hereunder shall be characterized and all provisions of the
Credit Documents shall be construed as to uphold the validity of charges
provided for therein to the fullest possible extent. Additionally, all charges
hereunder shall be spread over the full permitted term of the Obligations for
the purpose of determining the effective rate thereof to the fullest possible
extent, without regard to prepayment of or the right to prepay the Obligations.
If for any reason whatsoever, however, any charges paid or contracted to

 

19

--------------------------------------------------------------------------------


 

be paid in respect of the Obligations shall exceed the Maximum Lawful Amount,
then, without any specific action by Lenders, Administrative Agent or the
Borrowers, the obligation to pay such interest and/or other charges shall be
reduced to the Maximum Lawful Amount in effect from time to time and any amounts
collected by Lenders that exceed the Maximum Lawful Amount shall be applied to
the reduction of the principal balance of the Obligations and/or refunded to the
Borrowers so that at no time shall the interest or loan charges paid or payable
in respect of the Obligations exceed the Maximum Lawful Amount. This provision
shall control every other provision herein and in any and all other agreements
and instruments now existing or hereafter arising between the Borrowers and
Lenders with respect to the Obligations.

 

2.7.          Alternate Rate of Interest if LIBOR Unavailable.  In the event,
and on each occasion, that on the date of commencement of any Interest Period
for a LIBOR Loan, a Lender shall have determined (i) that dollar deposits in the
amount of the requested principal amount of such LIBOR Loan are not generally
available in the London Interbank Market; (ii) that the rate at which such
dollar deposits are being offered will not adequately and fairly reflect the
cost to such Lender of making or maintaining such LIBOR Loan during such
Interest Period; or (iii) that reasonable means do not exist for ascertaining
the LIBOR Rate, such Lender shall, as soon as practicable thereafter, give
written or telephonic notice of such determination to the Borrowers.  In the
event of any such determination, any request by the Borrowers for a LIBOR Loan
under this Agreement shall, until the circumstances giving rise to such notice
no longer exist, be deemed to be a request for a Prime Rate Loan.  Each
determination by such Lender hereunder shall be conclusive absent manifest
error.

 

2.8.          Change in Circumstances.

 

2.8.1        Imposition of Requirements.  Notwithstanding any other provision
herein, if after the date of this Agreement any change in applicable Laws or in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof (whether or not having
the force of law) shall change the basis of taxation of payments to a Lender
under any LIBOR Loan made by the Lender or any other fees or amounts payable
hereunder (other than taxes imposed on the overall net income, gross receipts or
added value of a Lender by the country in which the Lender is located, or by the
jurisdiction in which a Lender has its principal office, or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve requirement, special deposit, insurance charge (including
FDIC insurance on LIBOR Liabilities) or similar requirement against assets of,
deposits with or for the account of, or credit extended by, a Lender or shall
impose on a Lender or the London Interbank Market any other condition affecting
this Agreement or LIBOR Loans made by a Lender, and the result of any of the
foregoing shall be to increase the cost to the Lender of making or maintaining
its LIBOR Loan or to reduce the amount of any sum received or receivable by a
Lender hereunder (whether of principal, interest or otherwise) in respect
thereof by an amount deemed by the affected Lender to be material, then the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate the Lender for such additional costs of reduction.

 

20

--------------------------------------------------------------------------------


 

2.8.2        Other Changes.  If either (i) the introduction of, or any change
in, or in the interpretation of, any United States or foreign Law; or
(ii) compliance with any directive, guidelines or request from any central bank
or other United States or foreign Governmental Authority (whether or not having
the force of law) promulgated or made after the date hereof, affects or would
affect the amount of capital required or expected to be maintained by a Lender
(or any lending office of a Lender) or any corporation directly or indirectly
owning or controlling a Lender (or any lending office of a Lender) based upon
the existence of this Agreement, and the Lender shall have determined that such
introduction, change or compliance has or would have the effect of reducing the
rate of return on the Lender’s capital or on the capital of such owning or
controlling corporation as a consequence of its obligations hereunder (including
its commitment) to a level below that which the Lender or such owning or
controlling corporation could have achieved but for such introduction, change or
compliance (after taking into account that Lender’s policies or the policies of
such owning or controlling corporation, as the case may be, regarding capital
adequacy) by an amount deemed by the Lender (in its sole discretion) to be
material, then, from time to time, the Borrowers shall pay to the Lender such
additional amount or amounts as will compensate the Lender for such reduction
attributable to making, funding and maintaining its commitment and Loans
hereunder.

 

2.8.3        Computation of Amounts.  A certificate of a Lender setting forth
the basis and method of computation of such amount or amounts specified in
Section 2.11 hereof as shall be necessary to compensate the Lender (or its
participating banks) as specified above, as the case may be, shall be delivered
to the Borrowers and shall be conclusive absent manifest error; provided
however, that the Borrowers shall be responsible for compliance herewith and the
payment of increased costs only to the extent that (i) any change in Laws giving
rise to increased costs occurs after the date of this Agreement; and (ii) the
Lender gives notice of the change giving rise to increased costs within one
hundred eighty (180) Business Days after the Lender has, or with reasonable
diligence should have had, knowledge of the change, or else Lender can only
collect costs from and after the date of the notice. Subject to the foregoing,
the Borrowers shall pay the affected Lender the amount shown as due on any such
certificate within ten (10) Business Days after their receipt of such
certificate.

 

2.8.4        No Duty to Contest.  The protection of this Section 2.8 shall be
available to a Lender regardless of any possible contention of invalidity or
inapplicability of the Law or condition that shall have been imposed.  Should a
Lender assess any charge to the Borrowers under this Section 2.8, and provided
that the Borrowers pay the assessment to the Lender, the Borrowers may
thereafter undertake, at the Borrowers’ expense any contest of the matters
giving rise to the charge that may, in the opinion of the Borrowers’ independent
counsel issued to the affected Lender, and concurred in by counsel to the
Lender, have a reasonable chance of success, provided further that the contest
would not require the assertion of any position contrary to a position taken by
the Lender generally with taxing authorities or any other involved parties and
that there does not exist any other circumstance that would disadvantage the
Lender in the event of such contest, as the affected Lender may determine in its
discretion. The affected Lender shall offer reasonable participation to the
Borrowers’ for the purpose of enabling the Borrowers to

 

21

--------------------------------------------------------------------------------


 

pursue the contest of such issue, with all expenses, including fees and expenses
of the affected Lender’s counsel, to be paid by the Borrowers.

 

2.8.5        Replacement Lender.  Notwithstanding anything to the contrary
contained herein or in any other Credit Document, upon the occurrence of any
event that obligates the Borrowers to pay any amount under Section 2.8 with
respect to any Lender, the Borrowers shall have the right, if no Default or
Unmatured Default then exists or will exist immediately after giving effect to
the respective replacement, to replace such Lender (the “Replaced Lender”) by
designating another Lender or an eligible assignee under Section 9.2 (such
Lender or eligible assignee being herein called a “Replacement Lender”) to which
such Replaced Lender shall assign, in accordance with Section 9.2 and without
recourse to or warranty by, or expense to, such Replaced Lender, all of the
rights and obligations of such Replaced Lender hereunder and, upon such
assignment, such Replaced Lender shall no longer be a party hereto or have any
rights hereunder (except for such rights as survive repayment of the Loans), and
such Replacement Lender shall succeed to the rights and obligations of such
Replaced Lender hereunder.  The Borrowers shall pay to such Replaced Lender in
same day funds on the date of replacement all interest, fees and other amounts
then due and owing such Replaced Lender by the Borrowers hereunder to and
including the date of replacement, including, without limitation, costs incurred
under Section 2.8.  Notwithstanding anything to the contrary set forth herein or
implied above, no Lender shall be obligated hereunder to become a Replacement
Lender.

 

2.9.          Change in Legality of LIBOR Loans.  Notwithstanding anything to
the contrary herein contained, if any change in any Law or in interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for a Lender to make or maintain
any LIBOR Loan or to give effect to its obligations as contemplated hereby,
then, by written notice to the Borrowers, the Lender may (i) declare that LIBOR
Loans will not thereafter be made by the Lender hereunder, whereupon the
Borrowers shall be prohibited from requesting LIBOR Loans from the Lender
hereunder unless such declaration is subsequently withdrawn; and (ii) require
that all outstanding LIBOR Loans made by it be converted to Prime Rate Loans, in
which event (a) all such LIBOR Loans shall be automatically converted to Prime
Rate Loans (but without imposition of any additional charge that would normally
become due under Section 2.8 hereof) as of the effective date of such notice,
and (b) all payments and prepayments of principal that would otherwise have been
applied to repay the converted LIBOR Loans shall instead be applied to repay the
Prime Rate Loans resulting from the conversion of such LIBOR Loans. For purposes
of this Section 2.9, a notice to the Borrowers by the Lender pursuant to
(a) above shall be effective, if lawful, on the last day of the then current
Interest Period; in all other cases, such notice shall be effective on the date
of receipt by the Borrowers.

 

2.10.        Principal Repayment.  All remaining principal outstanding under the
Revolving Credit Loan shall become due on the Termination Date or the earlier
acceleration of the Revolving Credit Loan in accordance with the terms of this
Agreement.  During the continuance of any Default, all prepayments shall be
applied, first, to the Swingline Loans, and second, after

 

22

--------------------------------------------------------------------------------


 

payment in full of the Swingline Loans, to the Revolving Credit Loans.  In the
absence of a Default, voluntary prepayments pursuant to this Agreement shall be
applied as the Borrowers determine.  Revolving Credit Loans and Swingline Loans
prepaid pursuant to this Agreement may be reborrowed, subject to the terms and
conditions of this Agreement.  Each prepayment of the Revolving Credit Loans
made pursuant to this Agreement shall be applied to reduce the aggregate
outstanding principal amount of the Revolving Credit Loans, ratably among the
Lenders holding Revolving Credit Loans in proportion to the principal amount
held by each.  All payments by the Borrowers of principal, interest, fees and
other obligations shall be made without defense, setoff or counterclaim, free of
any restriction or condition.

 

2.11.        Prepayment of LIBOR Loans.

 

2.11.1      Notice of LIBOR Loan Prepayment.  A Borrower may, upon three
(3) Business Days’ prior written notice to Administrative Agent, and upon
payment of all applicable premiums set forth in Section 2.11.3 hereof, prepay
any outstanding LIBOR Loans prior to any Interest Payment Date for such LIBOR
Loans, in whole or in part. Each notice of prepayment of any LIBOR Loan shall
specify the date and amount of such prepayment and shall be irrevocable.

 

2.11.2      Amount of LIBOR Loan Prepayment.  Each partial prepayment of any
LIBOR Loan shall be in an aggregate principal amount which is the lesser of
(i) the then outstanding principal balance of the one or more LIBOR Loans to be
prepaid, or (ii) Three Million and No/100 Dollars ($3,000,000.00) or an integral
multiple thereof. Interest on the amount prepaid accrued to the prepayment date
shall be paid on such date.

 

2.11.3      LIBOR Loan Prepayment Premium.  Upon (i) prepayment of any LIBOR
Loan on a date other than the relevant Interest Payment Date for such borrowing
or (ii) the conversion of any LIBOR Loan other than on the relevant Interest
Payment Date, or (iii) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto, or
(iv) the assignment of any LIBOR Loan other than on the relevant Interest
Payment Date as a result of a request by the Borrowers pursuant to
Section 2.8.5, a Borrower shall pay to applicable Lenders, in addition to all
other payments then due and owing Lenders, premiums which shall be equal to an
amount, if any, reasonably determined by Administrative Agent to be the
difference between the rate of interest then applicable to the relevant LIBOR
Loan and the yield Lenders would receive upon reinvestment of so much of the
relevant LIBOR Loans as is prepaid for the remainder of the term of the relevant
LIBOR Loan or Loans. Anything in this Section 2.11.3 to the contrary
notwithstanding, the premiums payable upon any such prepayment shall not exceed
the amount, if any, determined by Administrative Agent to be the difference
between the rate of interest then applicable to the relevant LIBOR Loan and the
yield that Lenders could receive upon reinvestment in the “Floor Reinvestment”
of so much of the relevant LIBOR Loan as is prepaid for the remainder of the
term of the relevant LIBOR Loan. For purposes hereof, “Floor Reinvestment” means
an investment for the time period from the date of such prepayment to the end of
the relevant Interest Period applicable to such LIBOR Loan at an interest rate
per annum equal to the federal funds “offered” rate as published in the Wall
Street Journal on the date of such prepayment. All determinations, estimates,
assumptions,

 

23

--------------------------------------------------------------------------------

 


 

allocations and the like required for the determination of such premiums shall
be made by Administrative Agent in good faith and shall be presumed correct
absent manifest error.

 

2.12.        Prepayment of Prime Rate Loans.  A Borrower may at any time prepay
any outstanding Prime Rate Loans prior to the Termination Date in whole or in
part without premium or penalty on one (1) Business Day’s notice in a minimum
amount of $500,000 or any incremental multiple of $100,000.

 

2.13.        Fixed Commitment Fees.  Upon the execution of this Agreement, the
Borrowers shall pay commitment fees to Regions and the other Lenders, in the
amounts previously agreed to by the Borrowers and the Lenders.  These commitment
fees are not refundable or proratable.

 

2.14.        Periodic Facility Fee.  The Borrowers shall pay to Administrative
Agent for distribution to Lenders Pro Rata a facility fee determined by applying
the Applicable Facility Fee to the total Revolving Credit Commitment. The
facility fee shall be paid in arrears on the first day of each January, April,
July and October, commencing on July 1, 2008 and on the Termination Date and
shall be computed on the basis of a 360-day year counting the actual number of
days elapsed. This facility fee is not refundable or proratable.

 

2.15.        Administrative Agent’s Fee.  On the Closing Date, and on each
subsequent anniversary thereof excepting only an anniversary corresponding to
the Termination Date, the Borrowers shall pay to Administrative Agent, for its
own account, a fee in such amount as shall be agreed to from time to time.

 

2.16.        Letters of Credit.  Subject to the terms and conditions of this
Agreement, Lenders’ respective Revolving Credit Commitments may be utilized,
upon the request of PLC, on behalf of the Borrowers, for the issuance by the
Administrative Agent of letters of credit (the “Letters of Credit”) for the
account of Borrowers for uses that would be permitted for the Revolving Credit
Loans; provided that in no event shall (i) the aggregate amount of all stated
and undrawn amounts under Letters of Credit (the “Letter of Credit
Liabilities”), together with the sum of the aggregate principal amount of the
Loans advanced under the Revolving Credit Loan and the Swingline Loan, exceed
the amount stated in Section 2.1 hereof, (ii) the initial face amount of any
Letter of Credit be less than $5,000,000 and (iii) there be more than eight
(8) Letters of Credit outstanding at any one time.  No Letter of Credit shall
have an expiry date later than the fifth Business Day prior to the Termination
Date or, in any event, more than thirteen months after its date of issuance;
provided, however, that a Letter of Credit may, if requested by the Borrowers,
provide by its terms, for renewal for successive periods of thirteen months or
less (but not beyond the Termination Date), unless and until the Administrative
Agent shall have delivered a notice of nonrenewal to the beneficiary of such
Letter of Credit during the existence of a Default or Unmatured Default.  The
following additional provisions shall apply to Letters of Credit:

 

2.16.1      Procedure for Issuance.  Borrowers shall give Administrative Agent
at least three (3) Business Days’ irrevocable prior notice (effective upon
receipt) (i) specifying the Business

 

24

--------------------------------------------------------------------------------


 

Day each Letter of Credit is to be issued, (ii) describing in reasonable detail
the proposed terms of such Letter of Credit (including its beneficiary) and the
nature of the transactions or obligations proposed to be supported and
(iii) specifying the portion of the Letter of Credit to be issued for the
account of PLICO.  The Administrative Agent shall issue the Letter of Credit as
reasonably requested by the Borrowers and in compliance with applicable law and
will make available to the beneficiary thereof the original of such Letter of
Credit, as directed by PLC.  Except for the Letters of Credit issued for the
account of PLICO, PLC shall be the account party for each Letter of Credit,
including Letters of Credit issuable to a beneficiary having a claim or
potential claim against a Wholly-Owned Subsidiary of PLC.

 

2.16.2      Participation Among Lenders.  On each day during the period
commencing with the issuance by the Administrative Agent of any Letter of Credit
and until such Letter of Credit shall have expired or been terminated or, if
drawn upon, until the resulting obligations of reimbursement (the “Reimbursement
Obligations”) have been satisfied in full by Borrowers (whether by a borrowing
under this Agreement or otherwise), the Revolving Credit Commitment of each
Lender shall be deemed to be utilized for all purposes of this Agreement
(including, but not limited to, the calculation of availability) in an amount
equal to such Lender’s Pro Rata Share of the Letter of Credit Liabilities
associated with such Letter of Credit.  Each Lender (other than the
Administrative Agent) agrees that, upon the issuance of any Letter of Credit, it
shall automatically be deemed to have acquired a participation in the
Administrative Agent’s liability under such Letter of Credit in an amount equal
to such Lender’s Pro Rata Share of such liability, and each Lender (other than
the Administrative Agent) thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Administrative Agent to pay and discharge when
due, its Pro Rata Share of the Administrative Agent’s liability under such
Letter of Credit.

 

2.16.3      Reimbursement Obligation.  Upon receipt from the beneficiary of any
Letter of Credit of any demand for payment under such Letter of Credit, the
Administrative Agent shall promptly notify PLC of the amount to be paid by the
Administrative Agent as a result of such demand and the date on which payment is
to be made by the Administrative Agent to such beneficiary in respect of such
demand.  Subject to Section 2.19, Borrowers hereby unconditionally agree to pay
and reimburse the Administrative Agent and the other Lenders Pro Rata with
respect to the amount of each demand for payment under such Letter of Credit at
or prior to the date on which payment is to be made by the Administrative Agent
to the beneficiary under such Letter of Credit, without presentment, demand,
protest or other formalities of any kind. Any amounts not so paid or borrowed as
set forth in Section 2.16.4 below shall bear interest at the rate(s) specified
in the documents relating to the issuance of the Letter of Credit (the “Letter
of Credit Documents”) or, if higher, at the rate(s) specified on the Notes
(including the Default Rate, if applicable).

 

2.16.4      Means of Reimbursement.  Forthwith upon its receipt of a notice
referred to in Section 2.16.3 hereof, PLC shall advise the Administrative

 

25

--------------------------------------------------------------------------------


 

Agent whether or not PLC, on behalf of Borrowers, intends to obtain a Loan to
finance its obligation to reimburse the Administrative Agent for the amount of
the related demand for payment and, if it does, submit a notice of such
borrowing as provided in this Agreement.  In the event that PLC fails to so
advise the Administrative Agent, and if PLC fails to reimburse the
Administrative Agent for a demand for payment under a Letter of Credit by the
date of such payment, the Administrative Agent shall give each Lender prompt
notice of the amount of the demand for payment, specifying such Lender’s Pro
Rata Share of the amount of the related demand for payment, and Borrowers shall
be deemed in default hereunder for breaching Section 2.16.3 above.

 

2.16.5      Payments by Lenders.  Each Lender (other than the Administrative
Agent) shall pay to the Administrative Agent in Dollars and in immediately
available funds, such Lender’s Pro Rata Share of any payment under a Letter of
Credit not reimbursed by Borrowers upon notice by the Administrative Agent to
such Lender requesting such payment and specifying such amount as provided in
Section 2.16.4. Each such Lender’s obligation to make such payments to the
Administrative Agent under this Section 2.16.5, and the Administrative Agent’s
right to receive the same, shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the failure of any other
Lender to make its payment under this Section 2.16.5, the financial condition of
Borrowers, the existence of any Unmatured Default or Event of Default or the
termination of the Revolving Credit Commitments.  Each such payment to the
Administrative Agent shall be made without any offset, abatement, withholding or
reduction whatsoever; provided, nothing contained in the foregoing shall limit
the Administrative Agent’s liability for its gross negligence or willful
misconduct in improperly honoring a draft drawn under a Letter of Credit.

 

2.16.6      Settlement Among Lenders.  Upon the making of each payment by a
Lender to the Administrative Agent pursuant to Section 2.16.5 above in respect
of any Letter of Credit, such Lender shall, automatically and without any
further action on the part of the Administrative Agent or such Lender, acquire
(i) a participation in any amount equal to such payment in the Reimbursement
Obligation owing to the Administrative Agent by Borrowers under this Agreement
and under the Letter of Credit Documents relating to such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Pro Rata Share in
any interest or other amounts payable by Borrowers under such Letter of Credit
Documents and the other Credit Documents in respect of such Reimbursement
Obligation.  Upon receipt by the Administrative Agent from or for the account of
Borrowers of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of set-off or application of proceeds
of any collateral security) the Administrative Agent shall promptly pay to each
Lender who shall have previously assumed a participation in such payment under
clause (ii) above, such Lender’s Pro Rata Share of such payment, each such
payment by the Administrative Agent to be made in the same money and funds in
which received by the Administrative Agent.  In the event any payment received
by the Administrative Agent and so paid to Lenders is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount of such payment paid to such Lender, with interest at the rate specified
in Section 2.16.10.

 

26

--------------------------------------------------------------------------------


 

2.16.7      Letter of Credit Fee.  Subject to Section 2.19, Borrowers shall pay
to the Administrative Agent for the account of each Lender a letter of credit
fee in respect of each Letter of Credit on the daily average undrawn face amount
of such Letter of Credit for the period from and including the date of issuance
of such Letter of Credit to and including the date such Letter of Credit is
drawn in full, expires or is terminated (such fee to be non-refundable, to be
paid in arrears on the first day of each calendar quarter and on the Termination
Date and to be calculated, for any day, after giving effect any payments made
under such Letter of Credit on such day) in an amount equal to the Applicable
LIBOR Rate Margin(s) in effect during the relevant period.  In addition, for
each Letter of Credit that is issued (and all renewals thereof), the Borrowers
agree to pay to the Administrative Agent in advance, for its sole account
(x) documentary and processing charges in connection with the issuance or
renewal of and draws under Letters of Credit in accordance with the
Administrative Agent’s standard schedule for such charges as in effect from time
to time and (y) an issuance or renewal fee, as the case may be, on the stated
amount of the Letter of Credit being issued or renewed in an amount agreed upon
by the Borrowers and the Administrative Agent.  Such fee shall be payable in
advance on the date of issuance or renewal, as the case may be.  All
calculations of Letter of Credit fees shall be based on a 360-day year counting
the actual number of elapsed days.

 

2.16.8      Letter of Credit Information.  Upon the request of any Lender from
time to time, the Administrative Agent shall deliver any information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

 

2.16.9      Conditions Relating to Letters of Credit.  The issuance by the
Administrative Agent of each Letter of Credit shall be subject, in addition to
the conditions precedent set forth in Article III hereof (as though the issuance
of the Letter of Credit were the making of a Loan), to the conditions precedent
that (i) such Letter of Credit shall be in such form, contain such terms and
support such transactions as shall be satisfactory to the Administrative Agent
consistent with its then current practices and procedures with respect to
letters of credit of the same type, (ii) Borrowers shall have executed and
delivered such applications, agreements and other instruments relating to such
Letter of Credit as the Administrative Agent shall have reasonably requested
consistent with its then current practices and procedures with respect to
letters of credit of the same type and (iii) Borrowers shall have specified the
portion of the Letter of Credit to be issued for the account of PLICO (if any);
provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement, the
provisions of this Agreement shall control.

 

2.16.10    Payments Among Lenders.  In the event that any Lender fails to pay
any amount required to be paid pursuant to this Section 2.16 when due, such
Lender shall pay interest to the Administrative Agent on such amount from and
including such due date to but excluding the date such payment is made
(i) during the period from and including such due date to but excluding the date
three Business Days thereafter, at a rate per annum equal to the federal funds
rate (as in effect from time to time as determined by the Administrative Agent)
and (ii) thereafter, at a rate per annum equal to the Prime Rate plus 2.0%.

 

27

--------------------------------------------------------------------------------


 

2.16.11    Modifications.  The issuance by the Administrative Agent of any
modification or supplement to any Letter of Credit shall be subject to the same
conditions applicable under this Section 2.16 to the issuance of new Letters of
Credit, and no such modification or supplement shall be issued unless either
(x) the respective Letter of Credit as affected by such action would have
complied with such conditions had it originally been issued in such modified or
supplemented form or (y) each Lender shall have consented to such modification
or supplement.

 

2.16.12    Absolute Obligations of Borrowers.  The obligations of Borrowers
under this Agreement in respect of any Letter of Credit and under any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and absolute and shall not be affected, modified or impaired, upon the happening
at any time or from time to time of any of the following, whether or not with
notice to or the consent of Borrowers:

 

2.16.12(a) the compromise, settlement, release, modification, amendment (whether
material or otherwise) or termination of any or all of the obligations,
conditions, covenants or agreements of any Person in respect of any of the
Credit Documents;

 

2.16.12(b) the occurrence, or the failure by Administrative Agent, any Lender or
any other Person to give notice to Borrowers of the occurrence, of any Event of
Default or any default under any of the Credit Documents;

 

2.16.12(c) the waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements of any Person contained in any
of the Credit Documents;

 

2.16.12(d) the extension of the time for performance of any other obligations,
covenants or agreements of any Person under or arising out of any of the Credit
Documents;

 

2.16.12(e) the taking or the omission of any of the actions referred to in any
of the Credit Documents;

 

2.16.12(f) any failure, omission or delay on the part of Administrative Agent,
any Lender, Borrowers or the beneficiary of any Letter of Credit to enforce,
assert or exercise any right, remedy, power or privilege conferred by this
Agreement or any of the Credit Documents;

 

2.16.12(g) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of, the marshaling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings which affect, Borrowers or any
other party to any of the Credit Documents;

 

2.16.12(h) any lack of validity or enforceability of this Agreement, any Letter
of Credit or any other Credit Document, or any allegation of invalidity or
unenforceability or any contest of such validity or enforceability;

 

28

--------------------------------------------------------------------------------


 

2.16.12(i) the existence of any claim, set-off, defense or other right which
Borrowers may have at any time against Administrative Agent, any Lender or any
beneficiary or any transferee of any Letter of Credit (or any persons or
entities for whom the Lender or any such beneficiary or transferee may be
acting), or any other Person, whether in connection with this Agreement or any
of the other Credit Documents or any of the transactions contemplated by any
Credit Document;

 

2.16.12(j) any statement in any certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any such statement being untrue or inaccurate in
any respect whatsoever;

 

2.16.12(k) the release or discharge by operation of law (to the extent permitted
thereby) of Borrowers from the performance or observance of any obligation,
covenant or agreement contained in any of the Credit Documents pertaining to the
Letters of Credit except for any such release or discharge which results from
the Administrative Agent’s gross negligence or willful misconduct;

 

2.16.12(l) payment by the Administrative Agent under any Letter of Credit
against presentation of a demand or certificate which does not comply with the
terms of such Letter of Credit except for any such payment resulting from the
Administrative Agent’s gross negligence or willful misconduct; or

 

2.16.12(m) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, provided the same shall not have constituted
gross negligence or willful misconduct of the Administrative Agent.

 

2.16.13    Indemnification.  Without affecting Borrowers’ liability under any
other provision of this Agreement, Borrowers agree to indemnify each of the
Administrative Agent and Lenders and their respective affiliates, directors,
officers, employees, attorneys and agents from, and hold each of them harmless
against, any and all losses, liabilities, damages or expenses incurred by any of
them in connection with or by reason of any actual or threatened investigation,
litigation or other proceeding (including, in respect of the Administrative
Agent, any such investigations, litigation or other proceeding between the
Administrative Agent and any Lender) relating to (a) the execution and delivery
of any Letter of Credit; (b) the use of the proceeds of any drawing under any
Letter of Credit; or (c) the transfer or substitution of, or payment or failure
to pay under, any Letter of Credit, including the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, but excluding damages, losses, liabilities or
expenses to the extent incurred by reason of the willful misconduct or gross
negligence of the Administrative Agent.  It shall not be a condition to any such
indemnification that the Administrative Agent or any Lender shall be a party to
any such investigations, litigation or other proceeding.  Nothing in this
Section 2.16.13 is intended to limit Borrowers’ payment obligations under this
Agreement.

 

29

--------------------------------------------------------------------------------


 

2.16.14    Assumption of Risk.  Borrowers assume all risks of the acts or
omissions of any beneficiary of any Letter of Credit with respect to the use of
the Letter of Credit. None of the Administrative Agent, any Lender nor any of
their respective affiliates, officers, directors, employees, attorneys or agents
shall be liable or responsible for: (a) the use which may be made of the Letter
of Credit or for any acts or omissions of any beneficiary of any Letter of
Credit in connection with such Letter of Credit; (b) the validity, sufficiency
or genuineness of documents presented to the Administrative Agent, or of any
endorsement on such documents, even if such documents should in fact prove to be
in any or all respects invalid, insufficient, fraudulent or forged; (c) payment
by the Administrative Agent against presentation of documents which do not
comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (d) any other circumstances whatsoever in making or failure to make payment
under any Letter of Credit; provided that Borrowers shall have a claim against
the Administrative Agent to the extent of damages (other than any special or
consequential damages) suffered by Borrowers which Borrowers prove were caused
by the Administrative Agent’s willful misconduct or gross negligence.  In
furtherance and not in limitation of the foregoing, the Administrative Agent may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

2.16.15    Reserves.  The Borrowers acknowledge that the Administrative Agent
will be required by applicable rules and regulations of the Federal Reserve
Board to maintain reserves for its liability to honor draws made pursuant to a
Letter of Credit notwithstanding the obligation of the Lenders for a
participation in such Letter of Credit Liabilities.  The Borrowers agree to
reimburse the Administrative Agent promptly for all additional costs incurred by
reason of any Regulatory Change that the Administrative Agent may hereafter
incur solely by reason of its acting as issuer of the Letters of Credit and its
being required to reserve for such liability, it being understood by the
Borrowers that other interest and fees payable under this Agreement do not
include compensation of the Administrative Agent for such reserves.  The
Administrative Agent shall furnish to the Borrowers, at the time of the
Administrative Agent’s demand for payment of such additional costs, the
computation of such additional cost, which shall be conclusive absent
demonstrable error, provided that such computations are made on a reasonable
basis.  The Borrowers shall pay to the Administrative Agent administrative and
other fees, if any, in connection with the Letters of Credit in such amounts and
at such times as the Administrative Agent and the Borrowers shall agree from
time to time.

 

2.17.        Swingline Loans.  The Swingline Lender hereby agrees to extend to
the Borrowers’ Swingline Loans in the aggregate amount not to exceed Twenty
Million and No/100 Dollars ($20,000,000.00), on the following terms and
conditions.

 

2.17.1      Use of Proceeds of Swingline Loans.  The Borrowers may use the
proceeds of Swingline Loans for any purpose permitted for the proceeds of the
Revolving Credit Loan under Section 2.2 of this Agreement.  Swingline Loans
shall be applied to reduce the amount available for Revolving Credit Loans.

 

2.17.2      Swingline Note.  The Swingline Loans shall be evidenced by the
Swingline Note.

 

30

--------------------------------------------------------------------------------


 

2.17.3      Funding of Swingline Loans Advanced Pursuant to Borrowing Notices.

 

2.17.3(a) Applicability.  Except for Swingline Loans made pursuant to Account
Agreements as provided in Section 2.17.4 hereof, the funding of Swingline Loans
shall be subject to this Section 2.17.3.

 

2.17.3(b) Borrowing Notices.  As long as the Borrowers meet the conditions for
funding stated in this Agreement, the Borrowers may submit requests for
Swingline Loans (“Swingline Borrowing Notices”) to the Swingline Lender.  All
requests shall be made in writing (or by telephone, subject to such security
procedures as the Swingline Lender may require from time to time, provided that
all telephonic notices shall be confirmed by written Swingline Borrowing Notices
within one (1) Business Day) and shall specify the portion of the Swingline Loan
to be borrowed by PLICO (if any); the proposed date of the requested
disbursement and the aggregate amount of such disbursement. Each Swingline
Borrowing Notice shall irrevocably obligate the Borrowers to accept the
Swingline Loan requested thereby. Swingline Borrowing Notices shall be in such
form as the Swingline Lender may from time to time require.

 

2.17.3(c) Funding of Swingline Loans.  The Swingline Lender shall fund Swingline
Loans on the Business Day following the Business Day of the Swingline Lender’s
receipt of the Swingline Borrowing Notice. All funds shall be disbursed directly
into an account maintained by the Borrowers with the Swingline Lender.  The
Borrowers agree that if the Swingline Lender elects to fund any requested
Swingline Loan(s) sooner after requested than is required hereunder, the
Swingline Lender may nevertheless use the entire response period allowed
hereunder upon receipt of any subsequent request, at its sole option.

 

2.17.4      Funding of Swingline Loans Advanced Pursuant to Cash Management
Accounts.  The Borrowers may have in effect from time to time separate
agreements with the Swingline Lender or its affiliates (“Account Agreements”)
establishing cash management procedures that may involve the automatic
disbursement of Swingline Loans. The Account Agreements may be established using
standardized forms that do not address the specific circumstances of the
Swingline Loan.  All Swingline Loans made pursuant to Account Agreements shall
be deemed advanced on behalf of PLC only.  To resolve potential inconsistencies
between this Agreement and Account Agreements, the terms of this Agreement and
of Account Agreements shall relate to one another as follows:

 

2.17.4(a) Funding and Payment Procedures Controlled by Account Agreements.  The
Account Agreements shall control this Agreement as to (i) Section 2.17.3 hereof
regarding funding procedures, and (ii) Interest Payment Dates, to the extent
that an Account Agreement may provide for such payment more frequently than
otherwise required under this Agreement.

 

2.17.4(b) Certain Provisions Controlled by this Agreement.  Notwithstanding any
provision of an Account Agreement to the contrary, except as provided above in
Section 2.17.4(a) hereof, the provisions of this Agreement shall control any
Account Agreement to the extent that an Account Agreement may be inconsistent
with this Agreement.

 

31

--------------------------------------------------------------------------------


 

2.17.4(c) Continuing Warranty Under Account Agreements.  Because Account
Agreements may provide for the making of Swingline Loans without formal draw
requests from the Borrowers, the Borrowers agree that the Borrowers’ warranty
under Section 2.17.5 hereof as to the satisfaction of all conditions to the
right to receive Swingline Loans shall be a continuing one during any period
that such an Account Agreement may be in effect.  Therefore, any Swingline Loans
funded by the Swingline Lender pursuant to an Account Agreement after the
failure of a condition stated in Article III hereof shall be deemed made upon
the affirmative misrepresentation of the Borrowers unless the Swingline Lender
has received written notice of and waived the failed condition in writing.

 

2.17.5      Implied Representations Upon Request for Swingline Loan.  Upon
making any request for a Swingline Loan, the Borrowers shall be deemed to have
warranted to the Swingline Lender that all conditions to funding are satisfied
as of the submission of the request to the Swingline Lender.

 

2.17.6      Advance Not Waiver.  The Swingline Lender’s making of any Swingline
Loan that it is not obligated to make under any provision of Article III hereof
or any other provision hereof shall not be construed as a waiver of the
Swingline Lender’s right to withhold future Swingline Loans, notify
Administrative Agent of a Default, or otherwise demand strict compliance with
this Agreement.

 

2.17.7      Interest.  Interest shall be charged and paid on each Swingline Loan
as follows:

 

2.17.7(a) Rate of Interest.  Interest shall accrue on Swingline Loans at an
annual rate equal to the Prime Rate, said rate to change contemporaneously with
any change in the Prime Rate.

 

2.17.7(b) Calculation of Interest.  Interest shall be computed on the basis of a
360-day year counting the actual number of days elapsed.

 

2.17.7(c) Payment of Interest.  Interest shall be due and payable in arrears
without notice on each Interest Payment Date.

 

2.17.7(d) Default Rate.  Notwithstanding the foregoing, upon the occurrence of a
Default and during the continuation of such Default until it is cured or waived,
interest shall be charged at the Default Rate, regardless of whether the
Swingline Lender has elected to exercise any other remedies available to it,
including, without limitation, acceleration of the maturity of the outstanding
principal of the Swingline Loans. All such interest shall be paid at the time of
and as a condition precedent to the curing of any such Default to the extent any
right to cure is given in this Agreement.

 

2.17.7(e) Usury Savings Provision.  It is the intention of the parties that all
charges under or in connection with this Agreement and the Obligations, however
denominated, and including (without limitation) all interest, commitment fees,
late charges and loan charges, shall

 

32

--------------------------------------------------------------------------------


 

be limited to the Maximum Lawful Amount. Such charges hereunder shall be
characterized and all provisions of the Credit Documents shall be construed as
to uphold the validity of charges provided for therein. If for any reason
whatsoever, however, any charges paid or contracted to be paid in respect of the
Swingline Loans shall exceed the Maximum Lawful Amount, then, ipso facto the
obligation to pay such interest and/or other charges shall be reduced to the
Maximum Lawful Amount in effect from time to time, and any amounts collected by
Lender that exceed the Maximum Lawful Amount shall be applied to the reduction
of the principal balance of the Swingline Loans and/or refunded to the Borrowers
so that at no time shall the interest or loan charges paid or payable in respect
of the Swingline Loans exceed the Maximum Lawful Amount. This provision shall
control every other provision herein and in any and all other agreements and
instruments now existing or hereafter arising between the Borrowers and the
Swingline Lender with respect to the Swingline Loans.

 

2.17.8      Repayment of Principal.  All remaining principal, interest and
expenses outstanding under the Swingline Loans shall become due in full on the
Termination Date or the earlier acceleration of the Revolving Credit Loan in
accordance with the terms of this Agreement.  A Borrower may at any time prepay
the interest or principal on any outstanding Swingline Loans in whole or in part
without premium or penalty.

 

2.17.9      Procedures Among Lenders Upon Default.  Upon the occurrence of a
Default, Lenders shall acquire participation interests in the outstanding
Swingline Loans as necessary to cause each Lender to own a Pro Rata interest in
the outstanding Swingline Loans, pursuant to such documentation as
Administrative Agent may deem necessary. The obligation of each Lender to
acquire such a participation interest shall be unconditional and, without
limiting the foregoing, shall remain in effect irrespective of (i) the
occurrence of any Default or Unmatured Default, (ii) the financial condition of
the Borrowers, the Administrative Agent, the Swingline Lender or any other
Lender or (iii) the termination or cancellation of the Revolving Credit
Commitments (provided that such Swingline Loan was made prior to the date of
such termination or cancellation). The Swingline Loans shall thereafter be
administered by Lenders and Administrative Agent as though the Swingline Loans
were amounts outstanding under the Revolving Credit Loan. Additionally, to this
end, upon the occurrence and continuation of a Default, Administrative Agent
may, in its discretion, and without the Borrowers’ consent, cause an advance to
be made under the Revolving Credit Loan sufficient to repay the outstanding
Swingline Loans, even if a Default is then outstanding.

 

2.18.        Withholding Tax Exemption.  Each Lender that is not incorporated or
organized under the laws of the United States of America, or a state thereof,
shall, on or before the date such Lender becomes a party to this Agreement,
deliver to each of the Borrowers and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W 8BEN, W 8ECI or W 8IMY,
certifying that such Lender is entitled to receive payments under this Agreement
and such Lender’s Revolving Credit Note without deduction or withholding of any
United States federal income taxes.  Each Lender that so delivers a Form W 8BEN,
W 8ECI or W 8IMY further undertakes to deliver to each of the Borrowers and the

 

33

--------------------------------------------------------------------------------


 

Administrative Agent two additional copies of such form (or a successor form) on
or before the date that such form expires, becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from a
required withholding or deduction of United States federal income tax or after
the occurrence of any event requiring a change in the most recent forms so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrowers or the Administrative Agent, in
each case certifying that such Lender is entitled to receive payments under this
Agreement and such Lender’s Revolving Credit Note without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred after the Closing Date and prior to the date on which any such delivery
would otherwise be required that renders all such forms inapplicable or that
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender promptly advises the Borrowers and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.  Each Lender that
is incorporated or organized under the laws of the United States of America or a
state thereof shall, within ten (10) days following the date such Lender becomes
a party to this Agreement, deliver to the Borrowers and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-9,
certifying that such Lender is a United States person for United States federal
income tax purposes.  Each Lender further undertakes to deliver to the Borrowers
and the Administrative Agent two additional copies of such form (or a successor
form) on or before the date that such form expires, becomes obsolete or
otherwise becomes ineffective.

 

2.19.        Maximum PLICO Liability Amount.  Notwithstanding anything to the
contrary set forth elsewhere in this Agreement or any Credit Document, the
liability of PLICO to the Lenders under this Agreement and the other Credit
Documents shall be several and not joint with the liability of PLC under this
Agreement and the other Credit Documents and shall not exceed the aggregate
amount of the Loans (including principal, interest, fees and expenses) received,
used by, or the portion of Letters of Credit issued for the account of PLICO in
accordance with the provisions of Section 2.5.1 (in the case of Revolving Credit
Loans), Section 2.16 (in the case of Letters of Credit) or Section 2.17.3 (in
the case of Swingline Loans); provided, however PLC shall be liable for the full
amount of the Obligations (including those portions of Loans received or used by
PLICO and the portion of Letters of Credit issued for the account of PLICO)
without limitation.  If there is any doubt or uncertainty as to the Borrower for
whose benefit a Loan has been received or used, such Loan shall be deemed to
have been received by and used by or for the benefit of PLC.  If there is any
doubt or uncertainty as to the Borrower for whose benefit a Letter of Credit has
been issued, such Letter of Credit shall be deemed to have been issued for the
account of PLC and such Letter of Credit Liabilities attributable to such Letter
of Credit shall be attributed to PLC.

 

2.20.        Optional Increase to the Revolving Credit Commitment.

 

(i)            Provided that no Default or Unmatured Default then exists and,
upon delivery by the Borrowers of an updated proforma compliance certificate
which takes into

 

34

--------------------------------------------------------------------------------


 

account the requested increase and which does not forecast any covenant
non-compliance, the Borrowers may, in accordance with the provisions of this
Section prior to the fourth anniversary of the Closing Date, request in writing
that the then total Revolving Credit Commitments be increased by an amount not
in excess of $100,000,000, provided, however, that (a) no such request shall be
for an increase amount less than $10,000,000 or a greater integral multiple of
$5,000,000 and (b) the aggregate amount of all such increases under this
Section shall not exceed $100,000,000.  Any request under this Section shall be
submitted by the Borrowers to the Lenders through the Administrative Agent not
less than forty-five (45) days prior to the proposed increase, specify the
proposed effective date and amount of such increase and be accompanied by (a) an
updated proforma compliance certificate from the Borrowers stating that no
Default or Unmatured Default exists as of the date of the request or will result
from the requested increase and (b) the satisfaction of all conditions precedent
specified in Article III.  The consent of the Lenders, as such, shall not be
required for an increase in the amount of the total Revolving Credit Commitments
pursuant to this Section.

 

(ii)           Each Lender may approve or reject a request for an increase in
its Revolving Credit Commitment in its sole and absolute discretion and, absent
an affirmative written response within fifteen (15) days after receipt of such
request, shall be deemed to have rejected the request.  The rejection of such a
request by any number of Lenders shall not affect the Borrowers’ right to
increase the total Revolving Credit Commitments pursuant to this Section as a
result of, and with respect to the pro rata shares of, those Lenders that
approve such increase and such additional Lenders that join this Agreement in
accordance with subsection (v) of this Section.  Notwithstanding any other
provision hereof, no Lender which rejects a request for an increase in the total
Revolving Credit Commitments shall be (a) subject to removal as a Lender,
(b) obligated to lend any amount greater than its then Revolving Credit
Commitment, or (c) deemed to be in default in any respect hereunder as a result
of such rejection.

 

(iii)          In responding to a request under this Section, each Lender that
is willing to increase the amount of its Revolving Credit Commitment shall
specify the amount of the proposed increase which it is willing to assume.  Each
consenting Lender shall be entitled to participate ratably (based on its
Revolving Credit Percentage before such increase) in any resulting increase in
the total Revolving Credit Commitment, subject to the right of Administrative
Agent to adjust allocations of the increased amount of the total Revolving
Credit Commitment so as to result in the commitment amounts of the Lenders being
in integral multiples of $1,000,000.

 

(iv)          If the aggregate principal amount offered to be assumed by the
consenting Lenders is less than the amount requested, the Borrowers in their
sole discretion

 

35

--------------------------------------------------------------------------------


 

may (a) reject the proposed increase in its entirety, (b) accept the offered
amounts or (c) designate new lenders who qualify as assignees under Section 9.2
and which are reasonably acceptable to Administrative Agent as additional
Lenders hereunder in accordance with clause (v) of this Section (each, a “New
Lender”), which New Lenders may assume the amount of the increase in the total
Revolving Credit Commitment that has not been assumed by the consenting Lenders.

 

(v)           Each New Lender designated by the Borrowers and reasonably
acceptable to Administrative Agent shall become an additional party hereto as a
New Lender concurrently with the effectiveness of the proposed increase in the
total Revolving Credit Commitment upon its execution of an instrument of joinder
to this Agreement which is in form and substance acceptable to Administrative
Agent and Borrowers and which, in any event, contains the representations,
warranties, indemnities and other protections afforded to Administrative Agent
and the other Lenders which would be granted or made by an assignee under
Section 9.2 by means of the execution of an Assignment and Acceptance Agreement.

 

(vi)          Subject to the foregoing, any increase to the total Revolving
Credit Commitment requested under this Section shall be effective as of the date
proposed by the Borrowers (or such later date as all conditions in this
Section are satisfied) and shall be in the principal amount equal to (a) the
amount which consenting Lenders are willing to assume as increases to their
Revolving Credit Commitment plus (b) the amount offered by any New Lenders. 
Upon the effectiveness of any such increase, the Borrowers shall execute
replacement Notes to each affected Lender and new Notes to each New Lender, and
the Revolving Credit Percentage of each Lender will be adjusted, higher or lower
as needed, to give effect to the increase in the total Revolving Credit
Commitment.

 

(vii)         If Revolving Credit Loans would be outstanding immediately after
giving effect to any such increase, then simultaneously with such increase
(1) each Lender whose Revolving Credit Commitment is increasing, each New Lender
and each other Lender shall be deemed to have entered into a master assignment
and acceptance agreement, in form and substance substantially similar to
Exhibit 9.2, pursuant to which each such other Lender shall have assigned to
each such each Lender whose Revolving Credit Commitment is increasing and each
New Lender a portion of its Revolving Credit Loans necessary to reflect
proportionately the Revolving Credit Commitments as adjusted in accordance with
this subsection (vii), and (2) in connection with such assignment, each such
each Lender whose Revolving Credit Commitment is increasing and each New Lender
shall pay to the Administrative Agent, for the account of each such other
Lender, such amount as shall be necessary to reflect the assignment to it of
Revolving Credit Loans, and in connection with such master assignment each such
other Lender may treat

 

36

--------------------------------------------------------------------------------


 

the assignment of LIBOR Loans as a prepayment of such LIBOR Loans for purposes
of Section 2.11.3.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1.          Initial Advance.  The Lenders shall not be required to make the
initial Advance hereunder and the Administrative Agent shall not issue any
Letters of Credit unless the Borrowers have furnished to the Administrative
Agent, with sufficient copies for the Lenders:

 

(i)            A certificate of good standing from the Secretary of State of
Delaware with respect to PLC and a certificate of good standing from the
Secretary of State of Tennessee with respect to PLICO.

 

(ii)           Copies, certified by the Secretary or an Assistant Secretary of
the Borrowers, of their certificates of incorporation, together with all
amendments thereto, and by-laws and Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) authorizing the execution of the Credit Documents.

 

(iii)          An incumbency certificate, executed by the Secretary or any
Assistant Secretary of the Borrowers, which shall identify by name and title and
bear the signature of the officers of the Borrowers authorized to sign the
Credit Documents and to make borrowings hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed in
writing by the Borrowers of any change.

 

(iv)          A certificate, signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrowers, stating that on the initial Borrowing Date
no Default or Unmatured Default has occurred and is continuing.

 

(v)           A written opinion of the Borrowers’ counsel, addressed to the
Lenders in form and substance satisfactory to the Administrative Agent.

 

(vi)          Revolving Credit Notes payable to the order of each of the Lenders
and the Swingline Note.

 

(vii)         Written money transfer instructions, in a form required by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.

 

37

--------------------------------------------------------------------------------


 

(viii)        A duly completed compliance certificate as of April 16, 2008, in
substantially the form of Exhibit 3.1(viii) hereto.

 

(ix)           A duly completed certificate certifying as to the solvency of the
Borrowers.

 

(x)            Such other documents as any Lender or its counsel may have
reasonably requested.

 

3.2.          Each Loan.  The Lenders shall not be required to make or continue
any Loan, unless on the applicable borrowing date or date of continuation:

 

(i)            There exists no Default or Unmatured Default and no Default or
Unmatured Default would result therefrom.

 

(ii)           The representations and warranties contained in Article IV (other
than Section 4.5) are true and correct as of such borrowing date or date of
continuation.

 

Each Borrowing Notice with respect to each such Loan shall constitute a
representation and warranty by the Borrowers that the conditions contained in
Section 3.2(i) and (ii) have been satisfied.  Any Lender may require a duly
completed compliance certificate in substantially the form of
Exhibit 3.1(viii) hereto as a condition to making or continuing a Loan.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Lenders and the Administrative Agent
that:

 

4.1.          Corporate Existence and Standing.  Each of the Borrowers and its
Significant Subsidiaries is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

 

4.2.          Authorization and Validity.  The Borrowers have the corporate
power and authority and legal right to execute and deliver the Credit Documents
and to perform their obligations thereunder.  The execution and delivery by the
Borrowers of the Credit Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Credit Documents constitute legal, valid and binding obligations of the
Borrowers enforceable against the Borrowers in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

4.3.          No Conflict; Government Consent.  Neither the execution and
delivery by the Borrowers of the Credit Documents, nor the consummation of the
transactions provided for

 

38

--------------------------------------------------------------------------------


 

therein, nor compliance with the provisions thereof, will violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrowers or any of their Significant Subsidiaries or the Borrowers’ or any of
their Significant Subsidiaries’ certificate or articles of incorporation or
by-laws or the provisions of any indenture, instrument or agreement to which the
Borrowers or any of their Significant Subsidiaries are parties or are subject,
or by which they, or their Property, are bound, or conflict with or constitute a
default thereunder, or result in the creation or imposition of any Lien in, of
or on the Property of the Borrowers or any of their Significant Subsidiaries
pursuant to the terms of any such indenture, instrument or agreement, other than
such violations, conflicts or defaults which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Credit Documents, except such as would not have a Material
Adverse Effect.

 

4.4.          Financial Statements.  The December 31, 2007 consolidated
financial statements of PLC and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of PLC and its Subsidiaries at such date and the consolidated
results of their operations for the period then ended.  The December 31, 2007
consolidated financial statements of PLICO and its Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with GAAP in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of PLICO and its Subsidiaries at such date and the
consolidated results of the operations of PLICO and its Subsidiaries for the
period then ended.

 

4.5.          Material Adverse Change.  Since December 31, 2007, there has been
no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrowers and their Significant
Subsidiaries which would have a Material Adverse Effect.

 

4.6.          Taxes.  The Borrowers and their Significant Subsidiaries have
filed all United States federal tax returns and all other tax returns required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Borrowers or any of their Significant
Subsidiaries, except with respect to such tax returns or such taxes, if any, as
are not material or are being contested in good faith and as to which, in the
good faith judgment of the Borrowers, adequate reserves have been provided.  The
United States income tax returns of the Borrowers and their Significant
Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended December 31, 2002.  To the best knowledge of the Borrowers, no
tax liens have been filed with respect to any such taxes.  The charges, accruals
and reserves on the books of the Borrowers and their Significant Subsidiaries
with respect to any taxes or other governmental charges are adequate in the good
faith judgment of the Borrowers.

 

4.7.          Litigation and Guaranteed Obligations.  Except as disclosed on
Exhibit 4.7 hereto, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or,

 

39

--------------------------------------------------------------------------------


 

to the knowledge of any of their officers, threatened in writing against or
affecting the Borrowers or any of their Significant Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.  The Borrowers have no
material Guaranteed Obligations not provided for or disclosed in the financial
statements referred to in Section 4.4.

 

4.8.          List of Significant Subsidiaries.  Exhibit 4.8 hereto contains an
accurate list of all of the now existing Significant Subsidiaries of the
Borrowers, setting forth their respective jurisdictions of incorporation and the
percentage of their respective capital stock owned by the Borrowers or other
Subsidiaries.  All the issued and outstanding shares of capital stock of such
Significant Subsidiaries have been duly authorized and issued and are fully paid
and non-assessable.

 

4.9.          ERISA.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, and no ERISA Event has occurred
or is reasonably expected to occur with respect to any Plan.  No Insufficiency
exists with respect to any Plan.  Neither PLC nor any ERISA Affiliate is
required to contribute to or has ever had a liability to a Multiemployer Plan.

 

4.10.        Accuracy of Information.  No information, exhibit or report
furnished by the Borrowers or any of their Significant Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation of, or
compliance with, the Credit Documents contained any material misstatement of
fact or purposely omitted to state a material fact.

 

4.11.        Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Borrowers and their Significant
Subsidiaries that are subject to any limitation on sale, pledge or other
restriction hereunder.

 

4.12.        Material Agreements.  Neither the Borrowers nor any Significant
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction that could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrowers nor any Significant Subsidiary
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrowers nor any Significant Subsidiary is in default in
the performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any agreement or instrument evidencing or
governing Indebtedness.

 

4.13.        Compliance With Laws.  The Borrowers and their Significant
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except where the failure so to comply could not reasonably be expected
to have a Material Adverse Effect.  Neither the Borrowers nor any Significant
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental,

 

40

--------------------------------------------------------------------------------


 

health and safety statutes and regulations or the subject of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release of any toxic or hazardous waste or substance into the environment,
which non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

 

4.14.        Investment Company Act.  Neither the Borrowers nor any Significant
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

4.15.        [Intentionally omitted].

 

4.16.        Insurance Licenses.  Each Significant Insurance Subsidiary holds
active Licenses, and is authorized to transact insurance business, in each
jurisdiction wherein it transacts any insurance business except where failure to
do so could not reasonably be expected to have a Material Adverse Effect.  No
such License is the subject of a proceeding for suspension or revocation, there
is no sustainable basis for such suspension or revocation, and to the Borrowers’
knowledge no such suspension or revocation has been threatened by any
Governmental Authority.

 

4.17.        Ownership of Properties.  On the Closing Date, the Borrowers and
their Significant Subsidiaries have beneficial ownership of the property and
assets reflected in the financial statements referred to in Section 4.4 as owned
by them, free of all Liens other than Permitted Liens.

 

4.18.        Sanctioned Persons.  None of the Borrowers or any Significant
Subsidiary nor, to the knowledge of the Borrowers, any director, officer, agent,
employee or Affiliate of the Borrowers or any Significant Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) and each of the
Borrowers and Significant Subsidiaries is currently in compliance in all
material respects with the rules and regulations promulgated by OFAC; and the
Borrowers will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

ARTICLE V

 

COVENANTS

 

During the term of this Agreement, unless the Lenders shall otherwise consent in
writing:

 

5.1.          Financial Reporting.  PLC will maintain, for itself and each
Consolidated Subsidiary, a system of accounting established and administered in
accordance with GAAP and (where applicable) SAP, and furnish to the Lenders:

 

41

--------------------------------------------------------------------------------


 

(i)            Within 95 days after the close of each of its fiscal years, an
unqualified audit report certified by independent certified public accountants,
acceptable to the Lenders, prepared in accordance with GAAP on a consolidated
and consolidating basis (consolidating statements need not be certified by such
accountants) for itself and the Consolidated Subsidiaries, including balance
sheets as of the end of such period, related profit and loss and reconciliation
of surplus statements, and a statement of cash flows (solely with respect to the
consolidated statements), accompanied by a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

 

(ii)           Within 50 days after the close of each quarterly period of each
of its fiscal years, for itself and the Consolidated Subsidiaries, consolidated
and consolidating unaudited balance sheets as at the close of each such period
and consolidated and consolidating profit and loss statements and a consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its Chief Financial Officer or Chief
Accounting Officer.

 

(iii)          Together with the financial statements required hereunder, a
compliance certificate in substantially the form of Exhibit 3.1(viii) hereto
signed by the Chief Financial Officer or Chief Accounting Officer of PLC showing
the calculations necessary to determine compliance with this Agreement and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.

 

(iv)          In the event an Insufficiency exists, within 270 days after the
close of each fiscal year, a statement of the Insufficiency with respect to each
Plan, certified as correct by an actuary enrolled under ERISA.

 

(v)           Promptly upon the request of any of the Lenders, copies of all the
most recent material reports and notices in connection with Plans that PLC or
any Significant Subsidiary is required to file under ERISA with the Internal
Revenue Service or the PBGC or the U.S. Department of Labor, or which PLC or any
Significant Subsidiary receives from such Governmental Authorities.

 

(vi)          As soon as possible and in any event within 10 days after receipt
by the Borrowers, a copy of (a) any notice or claim to the effect that the
Borrowers or any of their Significant Subsidiaries are or may be liable to any
Person as a result of the release by the Borrowers, any of their Significant
Subsidiaries or any other Person of any toxic or hazardous waste or substance
into the environment, and (b) any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the
Borrowers or any of their Significant

 

42

--------------------------------------------------------------------------------


 

Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

 

(vii)         Upon the earlier of (a) 15 days after the regulatory filing date
or (b) 90 days after the close of each fiscal year of each Significant Insurance
Subsidiary copies of the Annual Statement of each of the Significant Insurance
Subsidiaries prepared on the NAIC annual statement blanks (or such other form as
shall be required by the jurisdiction of incorporation of each such Significant
Insurance Subsidiary), all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein with such
prescribed or permitted practices as authorized by state regulatory authorities;
and within 15 days after the regulatory filing date, copies of such Annual
Statements certified by independent certified public accountants reasonably
acceptable to the Lenders if such certification is so required by any
Governmental Authority.

 

(viii)        Promptly upon the filing thereof, copies of all Forms 10Q and 10K
(other than earnings press releases or filings made with respect to guaranteed
investment contracts, funding agreements and similar instruments and agreements)
that PLC or any Significant Subsidiary files with the Securities and Exchange
Commission and, upon request, any Forms A and B that any Significant Insurance
Subsidiary files with any insurance commission or department or analogous
Governmental Authority.

 

(ix)           Promptly upon the Borrowers’ receipt thereof, copies of reports,
notices, or claims prepared by or on behalf of any Governmental Authority with
respect to any adverse action or event that has resulted in the reduction by 10%
or more in the capital and surplus of any Significant Insurance Subsidiary.

 

(x)            Promptly and in any event within 10 days after learning thereof,
notification of any change after the Closing Date of any rating given (a) by S&P
with respect to PLC or any Consolidated Subsidiary or (b) by A.M. Best & Co.
with respect to any Significant Insurance Subsidiary.

 

(xi)           Such other information (including, without limitation,
non-financial information) as the Administrative Agent or any Lender may from
time to time reasonably request.

 

5.2.          Use of Proceeds.  The Borrowers will, and will cause each
Subsidiary to, use the proceeds of the Loans as set forth in Section 2.2.  The
Borrowers will not, nor will they permit any Subsidiary to, use any of the
proceeds of the Loans to purchase or carry any “margin stock” (as defined in
Regulation U).

 

5.3.          Notice of Default.  The Borrowers will give prompt notice in
writing to the Administrative Agent and the Lenders of (i) the occurrence of any
Default or Unmatured Default

 

43

--------------------------------------------------------------------------------


 

and of any other development, financial or otherwise, that could reasonably be
expected to have a Material Adverse Effect, (ii) the receipt of any notice from
any Governmental Authority of the expiration without renewal, revocation or
suspension of, or the institution of any proceedings to revoke or suspend, any
License now or hereafter held by any Significant Insurance Subsidiary which is
required to conduct insurance business in compliance with all applicable laws
and regulations, other than such expiration, revocation or suspension or
institution of such proceedings that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (iii) the receipt
of any notice from any Governmental Authority of the institution of any
disciplinary proceedings against or with respect to any Significant Insurance
Subsidiary, or the issuance of any order, the taking of any action or any
request for an extraordinary audit for cause by any Governmental Authority which
is reasonably expected to have a Material Adverse Effect or (iv) any judicial or
administrative order limiting or controlling the insurance business of any
Significant Insurance Subsidiary (and not the insurance industry generally)
which has been issued or adopted and which could reasonably be expected to have
a Material Adverse Effect.

 

5.4.          Conduct of Business.  The Borrowers will, and will cause each
Significant Subsidiary to, do all things necessary to remain duly incorporated,
validly existing and in good standing as a domestic corporation in its
jurisdiction of incorporation and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted except
where such failure to do so would not have a Material Adverse Effect.  The
Borrowers will cause each Significant Insurance Subsidiary to (i) carry on or
otherwise be associated with the business of a licensed insurance carrier and
(ii) do all things necessary to renew, extend and continue in effect all
Licenses that may at any time and from time to time be necessary for such
Significant Insurance Subsidiary to operate its insurance business in compliance
with all applicable laws and regulations; provided, however, that any such
Significant Insurance Subsidiary may withdraw from one or more states as an
admitted insurer or change the state of its domicile, if such withdrawal or
change is in the best interests of the Borrowers and such Significant Insurance
Subsidiary.

 

5.5.          Taxes.  The Borrowers will, and will cause each Significant
Subsidiary to, pay when due all taxes, assessments and governmental charges and
levies upon it or its income, profits or Property, except where the failure to
file has not had and would not reasonably be expected to have, a Material
Adverse Effect, and except those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.

 

5.6.          Insurance.  The Borrowers will, and will cause each Significant
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all or substantially all of its Property in such amounts and
covering such risks, and with such risk retention or self-insurance, as is
consistent with sound business practice for Persons in substantially the same
industry as the Borrowers or such Significant Subsidiary, and the

 

44

--------------------------------------------------------------------------------


 

Borrowers will furnish to any Lender upon request full information as to the
insurance carried and any applicable risk retention or self-insurance.

 

5.7.          Compliance with Laws.  The Borrowers will, and will cause each
Significant Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

 

5.8.          Maintenance of Properties.  The Borrowers will, and will cause
each Significant Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to so maintain, preserve, protect and repair
could not reasonably be expected to have a Material Adverse Effect.

 

5.9.          Inspection.  The Borrowers will, and will cause each Significant
Subsidiary to, permit the Lenders, by their respective representatives and
agents, upon reasonable notice to the Borrowers to make a reasonable inspection
of any of the Property, corporate books and financial records of the Borrowers
and each Significant Subsidiary, to examine and make copies of the books or
accounts and other financial records of the Borrowers and each Significant
Subsidiary, and to discuss the affairs, finances and accounts of the Borrowers
and each Significant Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate, provided that the Lenders agree to keep this and all such information
provided under this Agreement confidential.

 

5.10.        Merger, Consolidation and Sale of Assets.  The Borrowers will not,
nor will they permit any Significant Subsidiary to, merge or consolidate with or
into, or sell, lease or otherwise transfer all or any Substantial Portion of its
assets to any other Person, except that (a) either Borrower or a Significant
Subsidiary may merge with another Person if (i) such Person was organized under
the laws of the United States of America or one of its states, (ii) either
Borrower or a Significant Subsidiary is the corporation surviving such merger
(provided that in a merger of either Borrower and a Significant Subsidiary, such
Borrower shall be the corporation surviving such merger) and (iii) immediately
after giving effect to such merger, no Default shall have occurred and be
continuing and (b) Subsidiaries (other than PLICO) may merge with one another or
into either Borrower.  The foregoing limitation on merger and consolidation and
the sale, lease or other transfer of assets shall not prohibit (i) sales of
investment assets in the ordinary course of business and (ii) during any fiscal
quarter, a merger, consolidation or any transfer of assets (in a single
transaction or a series of related transactions) unless the aggregate assets
that are the subject of such merger or consolidation or to be so transferred,
when combined with all other assets transferred (including as the result of a
merger or consolidation) during such fiscal quarter and the immediately
preceding 3 fiscal quarters, constituted more than 15% of Consolidated Total
Assets at the end of the most recent fiscal year.

 

45

--------------------------------------------------------------------------------


 

5.11.        Liens.  PLC will not, nor will it permit any Significant Subsidiary
to, create, incur or suffer to exist any Lien in, of or on any Property of PLC
or a Significant Subsidiary, except for Permitted Liens.

 

5.12.        Adjusted Consolidated Net Worth.  PLC will maintain at all times
Adjusted Consolidated Net Worth equal to not less than the sum of
(i) $2,200,000,000 plus (ii) 25% of the Consolidated Net Income of PLC and its
Subsidiaries as reflected in the financial statements, if positive, earned after
December 31, 2007, through the last day of the most recent fiscal quarter for
which statements were delivered or required to have been delivered to the
Lenders pursuant to Section 5.1, taken as one accounting period, minus
(iii) PLC’s consolidated allowance for potential future losses on investments at
the end of such fiscal quarter.

 

5.13.        Ratio of Adjusted Consolidated Indebtedness to Consolidated
Capitalization.  PLC will maintain at all times a ratio of Adjusted Consolidated
Indebtedness to Consolidated Capitalization of not more than 0.4 to 1.0.

 

5.14.        Total Adjusted Capital of PLICO.  PLICO will maintain at all times
Total Adjusted Capital in an amount not less than 4.0 times PLICO’s Authorized
Control Level Risk-Based Capital.  As used herein the terms “Total Adjusted
Capital” and “Authorized Control Level Risk-Based Capital” have the meanings
attributed thereto in the Risk-Based Capital (RBC) for Life and/or Health
Insurers Model Act adopted by the NAIC in December 2000, as the same may be
modified, supplemented or amended from time to time.

 

5.15.        Ratio of Unconsolidated Cash Inflow Available for Interest Expense
to Adjusted Consolidated Interest Expense.  PLC will maintain, on a rolling four
quarter basis, a ratio of (i) Unconsolidated Cash Inflow Available for Interest
Expense to (ii) Adjusted Consolidated Interest Expense of not less than 2.0 to
1.0.

 

5.16.        Affiliates.  PLC will not, and will not permit any Significant
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make payments or transfer
to, any Affiliate (other than a Wholly-Owned Subsidiary) except (i) any such
transactions, payments or transfers with or to such Affiliates as are made in
the ordinary course of business and pursuant to the reasonable requirements of 
PLC’s or such Significant Subsidiary’s business and upon fair and reasonable
terms no less favorable to PLC’s or such Significant Subsidiary than PLC or such
Significant Subsidiary would obtain in a comparable arms-length transaction and
(ii) any such other transactions, payments or transfers with or to such
Affiliates as could not reasonably be expected to have a Material Adverse
Effect.

 

5.17.        Compliance with ERISA.  The Borrowers will not (i) terminate, or
permit any ERISA Affiliate to terminate, any Plan so as to result in any
material (in the opinion of the Lenders) liability of the Borrowers or an ERISA
Affiliate to the PBGC; (ii) permit to exist any occurrence of any Reportable
Event (as defined in Title IV of ERISA), or any other event or condition, that
presents a material (in the opinion of the Lenders) risk of such a termination
by

 

46

--------------------------------------------------------------------------------


 

the PBGC of any Plan so as to result in any material (in the opinion of the
Lenders) liability of the Borrowers or any ERISA Affiliate to the PBGC; (iii) be
an “employer” (as defined in Section 3(5) of ERISA), or permit any ERISA
Affiliate to be an “employer”, required to contribute to any Multiemployer Plan;
or (iv) fail to comply in all material respects with any laws or regulations
applicable to any Plan.

 

5.18.        PATRIOT Act Compliance.  The Borrowers will provide, to the extent
commercially reasonable, such information as is reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the PATRIOT Act.

 

ARTICLE VI

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

6.1.          Any representation or warranty made or deemed made by or on behalf
of the Borrowers or any of their Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Loan or any
certificate or written information delivered in connection with this Agreement
or any other Credit Document shall be incorrect in any material respect on the
date as of which made.

 

6.2.          Nonpayment of principal of any Loan when due, or nonpayment of
interest upon any Loan or of any facility fee or other Obligation under any of
the Credit Documents.

 

6.3.          The breach by the Borrowers of any of the terms or provisions of
Section 5.2, 5.10, 5.11, 5.12, 5.13 and 5.15.

 

6.4.          The breach by the Borrowers (other than a breach that constitutes
a Default under Section 6.1, 6.2 or 6.3) of any of the terms or provisions of
this Agreement, and the continuance of such breach for a period of 30 days after
there has been given, by registered or certified mail, to the Borrowers by the
Administrative Agent a written notice specifying such breach and requiring it to
be remedied and stating that such notice is a “notice of default” hereunder.

 

6.5.          Failure of the Borrowers or any of their Subsidiaries to pay when
due or within any applicable cure periods any Indebtedness, if the aggregate
amount of all such Indebtedness involved exceeds $30,000,000; or if any event or
condition shall occur that results in any Indebtedness of the Borrowers or any
Subsidiary being declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment or a payment made in the ordinary course
of business and pursuant to a contractual obligation) prior to the stated
maturity thereof, if the aggregate amount of all such Indebtedness involved
exceeds $30,000,000; or the Borrowers or any of PLC’s Subsidiaries shall not
pay, or admit in writing their inability to pay, their debts generally as they
become due.

 

47

--------------------------------------------------------------------------------


 

6.6.          The Borrowers or any of their Significant Subsidiaries shall
(i) have an order for relief entered with respect to them under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for them or any Substantial Portion of their Property, (iv) institute
any proceeding seeking an order for relief under the Federal bankruptcy laws as
now or hereafter in effect or seeking to adjudicate them bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of them or their debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such
proceeding, filed against them, (v) take any corporate action to authorize or
effect any of the foregoing actions set forth in this Section 6.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 6.7.

 

6.7.          Without the application, approval or consent of the Borrowers or
any of their Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrowers or any of PLC’s Significant
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 6.6(iv) shall be instituted against the Borrowers or any of
PLC’s Significant Subsidiaries, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 30 consecutive
days.

 

6.8.          Any Governmental Authority shall condemn, seize or otherwise
appropriate, or take custody or control of (each a “Condemnation”), all or any
portion of the Property of the Borrowers or any of PLC’s Significant
Subsidiaries which, when taken together with all other Property of the Borrowers
and PLC’s Significant Subsidiaries so condemned, seized, appropriated or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion.

 

6.9.          The Borrowers or any of PLC’s Subsidiaries shall fail within 45
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $30,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith.

 

6.10.        (i) Any ERISA Event shall have occurred or (ii) the sum of the
aggregate Insufficiencies of all Plans shall exceed $30,000,000.

 

6.11.        Any Governmental Authority having jurisdiction shall prohibit or
further limit the payment or distribution by PLICO or any other Significant
Insurance Subsidiary to PLC of dividends, principal or interest payments or
management fees, if such prohibition or further limitation could reasonably be
expected to have a Material Adverse Effect.

 

6.12.        The Borrowers or any of PLC’s Subsidiaries shall be the subject of
any proceedings or investigation of any toxic or hazardous waste or substance
into the environment,

 

48

--------------------------------------------------------------------------------


 

or any violation of any federal, state or local environmental, health or safety
law or regulation, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

 

6.13.        Any Change in Control shall occur.

 

6.14.        Any License of any Insurance Subsidiary held by such Insurance
Subsidiary on the Closing Date or acquired by such Insurance Subsidiary
thereafter, the loss of which would have, in the reasonable judgment of the 
Lenders, a Material Adverse Effect (i) shall be revoked by a final
non-appealable order by the state that issued such License, or any action
(whether administrative or judicial) to revoke such License shall have been
commenced against such Insurance Subsidiary which shall not have been dismissed
or contested in good faith within 30 days of the commencement thereof,
(ii) shall be suspended by such state for a period in excess of 30 days or
(iii) shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Insurance
Subsidiary.

 

6.15.        A federal tax lien shall attach against the Borrowers or any
Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be filed
against the Borrowers or any Subsidiary under Section 4068 of ERISA in an amount
that would have, in the reasonable judgment of the Lenders, a Material Adverse
Effect and in either case such lien shall remain undischarged for a period of 60
days after the attachment or filing, as the case may be.

 

ARTICLE VII

 

REMEDIES

 

Upon the happening of any Default:

 

7.1.          Default Rate.  Administrative Agent shall at the direction, or may
with the consent, of the Required Lenders declare the Obligations to thereafter
bear interest at the Default Rate until such Default is cured or no longer
exists.

 

7.2.          Termination of Commitments.  As provided in Article III hereof,
Lenders shall not be obligated to advance any additional Loans.  Administrative
Agent shall at the direction, or may with the consent, of the Required Lenders
terminate the obligation of Lenders to advance any additional Loans; provided
that, upon the occurrence of a Default specified in Sections 6.6 or 6.7 hereof,
the obligation of Lenders to advance any additional Loans shall automatically be
terminated.

 

7.3.          Letters of Credit.  At the option of the Required Lenders, the
Administrative Agent may treat all then outstanding Letters of Credit as if
drafts in the full amount available to be drawn thereunder had been properly
drawn thereunder and paid by the Administrative Agent and the Borrowers had
failed or refused to reimburse the Administrative Agent for the amount so paid
within the time permitted under this Agreement.  The Borrowers shall, promptly
upon demand of the Administrative Agent, deposit in cash with the Administrative
Agent an amount

 

49

--------------------------------------------------------------------------------


 

equal to the amount of all Letter of Credit Liabilities then outstanding, as
collateral security for the repayment thereof, which deposit shall be held by
the Administrative Agent under the provisions of Section 10.22.

 

7.4.          Acceleration.  Administrative Agent shall at the direction, or may
with the consent of the Required Lenders, by written notice to the Borrowers,
declare the entire principal amount of all Obligations then outstanding,
including interest accrued thereon, to be immediately due and payable without
presentment, demand, protest, notice of protest, or dishonor or other notice of
default of any kind, all of which are hereby expressly waived; provided that,
upon the occurrence of a Default specified in Sections 6.6 or 6.7 hereof, all
Obligations then outstanding shall automatically become immediately due and
payable without presentment, demand, protest, notice of intent to accelerate or
other notice or legal process of any kind, all of which are hereby expressly
waived.

 

7.5.          Setoff.  Any Lender may, to the extent of the amount of the
Obligations, exercise its lien upon and right of setoff against any monies,
items, credits, deposits or instruments that such Lender may have in its
possession and which belong to the Borrowers or to any other person or entity
liable for the payment of any or all of the Obligations.

 

7.6.          Other Remedies.  Lenders and Administrative Agent may exercise any
right that they may have under any other document evidencing or securing the
Obligations or otherwise available to Lenders or Administrative Agent at law or
equity.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

8.1.          Appointment of Administrative Agent.  Lenders hereby appoint
Administrative Agent to act as specified in this Article VIII. Administrative
Agent’s duties hereunder are administrative and ministerial in nature, and
Administrative Agent’s capacity is that of an independent contractor for
Lenders. Administrative Agent is not a trustee or other fiduciary for Lenders,
and Administrative Agent has no duties whatsoever to Lenders except as expressly
set forth in this Agreement.

 

8.2.          Powers of Administrative Agent.

 

8.2.1        Administration of Loans.  Except as otherwise provided in this
Section 8.2, Administrative Agent shall have the power and authority to (i) give
all consents and approvals, issue waivers and amendments, enforce the Credit
Documents (including, but not limited to, the power to enforce the Credit
Documents in any relevant case under the Bankruptcy Code) and otherwise take all
actions permitted of Administrative Agent under this Agreement or any other
Credit Document, (ii) give all consents and approvals, issue waivers and
amendments, enforce the Credit Documents (including, but not limited to, the
power to enforce the Credit Documents in any relevant case under the Bankruptcy
Code) and otherwise take all actions permitted of

 

50

--------------------------------------------------------------------------------


 

Lenders under this Agreement or any other Credit Document, excepting only those
matters that the Credit Documents specifically reserve for the respective
Lenders severally (such as the computation of LIBOR charges unique to the
circumstances of a given Lender), (iii) receive all payments, notices and other
deliveries and communications to be given Lenders or Administrative Agent under
this Agreement or any other Credit Document, and (iv) to perform such actions as
are incidental to any of the foregoing.

 

8.2.2        Matters Reserved to Required Lenders.  Absent the prior approval of
the Required Lenders, Administrative Agent shall not waive, consent to any
departure from, or amend any provision of this Agreement or any other Credit
Document or accelerate the maturity of the Obligations.

 

8.2.3        Matters Reserved to all Lenders.  Absent the prior approval of all
Lenders, Administrative Agent shall not forgive any principal included in the
Obligations; waive or amend any fee or interest rate applicable to the
Obligations; waive or amend the Termination Date; amend the expiry date of a
Letter of Credit to any date beyond the Termination Date; waive or amend the
amount of any Lender’s Revolving Credit Commitment (other than pursuant to
Section 2.20 hereof); waive a Default arising from non-payment of any principal
or interest due on the Obligations; amend the definitions of Pro Rata Share or
Required Lenders or amend this Section 8.2.3.

 

8.3.          Duties of Administrative Agent.

 

8.3.1        Specific Duties of Administrative Agent: Standard of Care. 
Administrative Agent shall (i) remit to each Lender, with reasonable promptness,
the appropriate Pro Rata Share of payments received or other amounts collected
on account of the Obligations, (ii) forward to Lenders, with reasonable
promptness, counterparts or copies of Borrowing Notices, financial reports and
other information that may be delivered to Administrative Agent by the Borrowers
pursuant to the requirements of the Credit Documents, (iii) notify Lenders of
any Unmatured Default or Default known to Administrative Agent, in accordance
with Section 8.7 below, and (iv) otherwise administer the Loans through the
exercise of such of the powers granted herein as Administrative Agent deems
appropriate from time to time. Administrative Agent shall have no liability to
Lenders for any action or inaction relating to this Agreement or the other
Credit Documents, except for actual losses caused by its gross negligence or
reckless or willful misconduct.

 

8.3.2        Limitations on Administrative Agent’s Duties.  Administrative Agent
shall not be obligated to take any action hereunder or under any other Credit
Document (i) if such action would, in the opinion of Administrative Agent, be
contrary to applicable law, this Agreement or the other Credit Documents,
(ii) if it shall not first be specifically indemnified to its satisfaction
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action, (iii) if it would likely
subject Administrative Agent to a tax in any jurisdiction where it is not then
subject to a tax unless the Administrative Agent receives security or indemnity
satisfactory to it against any tax, (iv) if it would likely require

 

51

--------------------------------------------------------------------------------


 

Administrative Agent to qualify to do business in any jurisdiction where it is
not then so qualified, unless Administrative Agent receives security or
indemnity satisfactory to it against any tax or other liability in connection
with such qualification or resulting from the taking of such action in
connection therewith, or (v) if it would likely subject Administrative Agent to
in personam jurisdiction in any location where it is not then so subject.

 

8.3.3        Administrative Agent’s Right to Require Instructions in Performance
of Duties.  If Administrative Agent, in its sole and absolute discretion,
requests instructions from the Required Lenders with respect to any act or
action (including the failure to act) in connection with this Agreement or any
other Credit Document for which the approval of the Required Lenders or all
Lenders is not otherwise required, Administrative Agent shall be entitled, at
its option, to refrain from such action, or to continue such inaction, unless
and until Administrative Agent shall have received such instructions, and
Administrative Agent shall incur no liability by reason of so acting or
refraining from action. No Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent’s acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders in such a case.

 

8.3.4        Administrative Agent’s Reliance on Others in Performance of
Duties.  Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
consent, certificate, telex, teletype or facsimile message, order or other
documentary, teletransmission or telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person. Administrative Agent may consult with legal counsel (including counsel
for the Borrowers), accountants and other experts selected by it with respect to
all matters pertaining to this Agreement and the other Credit Documents and its
duties hereunder and thereunder and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel (including counsel for the Borrowers), accountants or experts.

 

8.3.5        Sharing of Information.  Except as otherwise expressly provided in
this Article VIII, Administrative Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information concerning the business, prospects, operations, properties,
financial or other condition or creditworthiness of the Borrowers or any other
Person that may come into its possession, whether before the making of the
initial Loans or at any time or times thereafter.  All notices to be given to
the Borrowers by a Lender hereunder shall be concurrently given to
Administrative Agent and all other Lenders.

 

8.4.          Indemnification of Administrative Agent.  To the extent
Administrative Agent is not reimbursed by or on behalf of the Borrowers, and
without limiting the obligation of the Borrowers to do so, each Lender will
reimburse and indemnify Administrative Agent, from and against its Pro Rata
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may at any time
(including at any time following the indefeasible repayment in full of the
Loans) be imposed on, incurred by or asserted

 

52

--------------------------------------------------------------------------------


 

against Administrative Agent in any way relating to or arising out of this
Agreement or any other Credit Document or the transactions contemplated thereby
or any action taken or omitted by Administrative Agent under or in connection
with any of the foregoing, and in particular will reimburse Administrative Agent
for out-of-pocket expenses promptly upon demand by Administrative Agent
therefor; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements finally determined by a court of
competent jurisdiction and not subject to any appeal or pursuant to arbitration
to have resulted from Administrative Agent’s gross negligence or reckless or
willful misconduct. Administrative Agent may offset any amounts due
Administrative Agent by any Lender against obligations of Administrative Agent
to that Lender.

 

8.5.          No Representations by Administrative Agent.  Each Lender
acknowledges that neither Administrative Agent nor any of its officers,
directors, employees, attorneys, accountants or agents has made any
representation or warranty to it regarding the Borrowers, the Loans, or
otherwise relating to this Agreement. Administrative Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any other Credit Document or in any
document, instrument, certificate or other writing delivered in connection
herewith or therewith or for the execution, effectiveness, genuineness,
validity, enforceability, perfection, priority or sufficiency of this Agreement
or any other Credit Document or the financial condition of the Borrowers or any
other Person, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrowers or any other Person or the existence or possible existence of any
Unmatured Default or Default.

 

8.6.          Independent Investigations by Lenders.  Each Lender acknowledges
that, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it has deemed and may deem
appropriate, (i) it has made its own appraisal of and investigation into the
business, prospects, operations, properties, financial and other condition and
creditworthiness of the Borrowers in connection with its decision to enter into
this Agreement and extend credit to Borrowers hereunder, and (ii) it will
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action hereunder.

 

8.7.          Notice of Default.  Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Unmatured Default or Default,
other than any Unmatured Default or Default arising out of the failure to pay
any principal, interest, fees or other amounts payable to Administrative Agent
for the account of Lenders, unless Administrative Agent has received written
notice from the Borrowers or a Lender describing such Unmatured Default or
Default and stating that such notice is a “notice of default.” In the event that
Administrative Agent receives such a notice, Administrative Agent shall give
notice thereof to Lenders as soon as reasonably practicable; provided, however,
that if any such notice has also been furnished to Lenders, Administrative Agent
shall have no obligation to notify Lenders with respect thereto.

 

53

--------------------------------------------------------------------------------


 

Each Lender shall promptly give Administrative Agent such a notice upon its
actual knowledge of an Unmatured Default or a Default; provided, however, that
the failure of any Lender to deliver such notice in the absence of gross
negligence or reckless or willful misconduct shall not affect its rights
hereunder or under the other Credit Documents.

 

8.8.          Funding of Loans Pursuant to Borrowing Notices.  Promptly
following receipt of notice from Administrative Agent that a Borrowing Notice
has been submitted, and provided that all conditions to funding are believed to
have been satisfied, each Lender shall transfer to a designated account with
Administrative Agent that Lender’s Pro Rata Share of the requested funding. The
transfer of funds shall occur within the time required for funding under this
Agreement; provided, however, no Lender shall be obligated to fund a LIBOR Loan
earlier than three (3) Business Days after its receipt of notice of the
borrowing from Administrative Agent. Should any Lender fail to timely fund its
Pro Rata Share of a requested Loan, Administrative Agent may, but shall be under
no obligation whatsoever to, advance to the Borrowers the defaulted Lender’s Pro
Rata Share of the requested Loan.  If such an advance is made, it shall be
deemed an advance by Administrative Agent for the account of the defaulting
Lender and shall bear interest at the rate applicable to the Loan funded by the
advance, payable on demand.

 

8.9.          Administrative Agent in its Individual Capacity.  With respect to
its Commitments, and the Loans made by it, Administrative Agent shall have the
same rights and powers under the Credit Documents as any other Lender or holder
of a Note and may exercise the same as though it were not performing the duties
specified herein; and the terms “Lenders,” “Required Lenders,” and any similar
terms shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity as a Lender. Administrative
Agent may accept deposits from, lend money to and generally engage in any kind
of banking, trust, financial advisory or other business with the Borrowers or
any of their respective Affiliates as if it were not performing the servicing
duties specified herein, and may accept fees and other consideration from the
Borrowers for services in connection with this Agreement and otherwise without
having to disclose or account for the same to Lenders.

 

8.10.        Holders.  Administrative Agent may deem and treat the payee of any
Note as the holder thereof and Lender hereunder for all purposes hereof unless
and until a written notice of the assignment, transfer or endorsement thereof
purportedly executed by the payee, as the case may be, shall have been filed
with Administrative Agent. Any request, authority or consent of any Person that,
at the time of making such request or giving such authority or consent, is the
holder of any Note according to Administrative Agent’s information, shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

 

8.11.        Successor Administrative Agent.  Administrative Agent may resign at
any time upon sixty (60) days’ prior written notice to the Borrowers and
Lenders. Administrative Agent may be removed upon Administrative Agent’s
insolvency, liquidation or the appointment of a receiver for Administrative
Agent, and by action of the Required Lenders, at any time upon sixty (60) days’
prior written notice to the Borrowers and Administrative Agent. Such resignation
or

 

54

--------------------------------------------------------------------------------


 

removal, as the case may be, shall take effect upon the appointment of a
successor Administrative Agent as provided herein. The Required Lenders will
appoint from among Lenders a successor Administrative Agent. If no successor
Administrative Agent shall have been appointed within such sixty (60) day
period, Administrative Agent may appoint, after consulting with Lenders and the
Borrowers, a successor agent from among Lenders, who shall serve as
Administrative Agent until such time, if any, as the Required Lenders shall have
appointed a successor Administrative Agent as provided hereinabove. Upon the
written acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.

 

8.12.        Sharing of Payments, etc.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, set-off, counterclaim or
otherwise, obtain payment with respect to the Obligations which results in its
receiving more than its Pro Rata Share of the aggregate payments with respect to
all of the Obligations, then (a) such Lender shall be deemed to have
simultaneously purchased from the other Lenders a share in the Obligations so
that the amount of the Obligations held by each of Lenders shall continue to
equal their respective Pro Rata Shares, and (b) such other adjustments shall be
made from time to time as shall be equitable to insure that Lenders share such
payments ratably.

 

8.13.        Payments Between Administrative Agent and Lenders.  All payments by
Administrative Agent to any Lender, and all payments by any Lender to
Administrative Agent, under the terms of this Agreement shall be made by wire
transfer in immediately available funds to the receiving party’s address
specified for notices in this Agreement. If any of Lenders fail to pay when due
any sum payable to Administrative Agent, then, except as otherwise provided in
Section 8.8 hereof, such sum shall bear interest until paid at the interest rate
per annum for overnight borrowing by the payee from the Federal Reserve Bank for
the period commencing on the date such payment was due and ending on, but
excluding, the date such payment is made.

 

8.14.        Bankruptcy Provisions.  Should the Borrowers become parties to a
case under the Bankruptcy Code, each Lender shall be entitled to file its own
claim, to the extent such a filing may be necessary.  Should the Borrowers
become parties to a reorganization proceeding under the Bankruptcy Code, each
Lender shall be recognized as the holder of a separate claim for the purpose of
the approval or rejection of a Plan under 11 U.S.C. § 1126, may freely vote such
claim, and the provisions of that Section shall control the other provisions of
this Agreement that otherwise require the consent of the Required Lenders or all
Lenders in certain circumstances. Administrative Agent shall continue to
administer the Revolving Credit Loan on behalf of Lenders, as they may be
amended by any adopted Plan of Reorganization.

 

55

--------------------------------------------------------------------------------


 

8.15.        Procedures for Notices and Approvals.  All notices given among
Lenders and Administrative Agent with respect to this Agreement or the other
Credit Documents shall be given in the manner provided in this Agreement.
Additionally, should Administrative Agent request Lenders’ approval of any
matter, each Lender shall respond in writing within five (5) Business Days after
the Business Day on which the request was received.

 

8.16.        Amendments to Article VIII.  No provision of this Article VIII may
be amended or waived absent the prior written consent of all Lenders and
Administrative Agent.  The Borrowers’ approval shall not be required for the
amendment or waiver of any provision of this Article VIII; provided, however,
the Borrowers’ written consent shall be required for any amendment of this
Article VIII that would eliminate the position of Administrative Agent.

 

ARTICLE IX

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

 

9.1.          Successors and Assigns.  The terms and provision of the Credit
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns, except that (i) the
Borrowers shall not have the right to assign their rights or obligations under
the Credit Documents, and (ii) any assignment by any Lender must be made in
compliance with Section 9.2.  Notwithstanding clause (ii) of the immediately
preceding sentence, any Lender may at any time, without the consent of the
Borrowers or the Administrative Agent, but with concurrent notice to the
Borrowers and the Administrative Agent, assign all or any portion of its rights
under this Agreement and its Note to (a) a Federal Reserve Bank; provided,
however, that no such assignment shall release the transferor Lender from its
obligations hereunder, or (b) such Person that, immediately prior to such
assignment, was a Lender; provided however that such person has an office
located in the United States of America and is acting through such office with
respect to this Agreement.  The Administrative Agent may treat the payee of any
Note as the owner thereof for all purposes hereof unless and until such payee
complies with Section 9.2, in the case of an assignment thereof, or, in the case
of any other transfer, a written notice of the transfer is filed with the
Administrative Agent.  Any assignee or transferee of a Note agrees by acceptance
thereof to be bound by all the terms and provisions of the Credit Documents. 
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

 

9.2.          Participations and Assignments.

 

(a)           Lenders may, from time to time, in their sole discretion, and with
concurrent notice to the Borrowers, sell participations in any credit subject
hereto to such other investors or financial institutions as it may elect. 
Lenders and Administrative Agent may from time to time, with the prior consent
of the Borrowers, which consent shall not be unreasonably withheld or delayed,
disclose to any participant or prospective participant such information as they
may have

 

56

--------------------------------------------------------------------------------


 

regarding the financial condition, operations, and prospects of the Borrowers,
which participant agrees to keep such information confidential, provided,
however, such consent of the Borrowers shall not be required if any such
participant is an Affiliate of any such Lender selling a participation.

 

(b)           At any time after the Closing Date each Lender may, with the prior
consent of the Administrative Agent and the Borrowers (so long as no Default or
Unmatured Default exists), which consent shall not be unreasonably withheld,
assign to one or more banks or financial institutions all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Note payable to its order); provided, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations under this Agreement, (ii) for each assignment involving
the issuance and transfer of Notes, the assigning Lender shall execute an
Assignment and Acceptance and the Borrowers hereby consent to execute a
replacement Note or Notes to give effect to the assignment, (iii) the minimum
commitment which shall be assigned is $5,000,000 (or such lesser amount as may
be agreed to by Borrowers and Administrative Agent or as shall constitute the
aggregate amount of the commitment of the assigning Lender), (iv) such assignee
has an office located in the United States of America and is acting through such
office with respect to this Agreement and (v) no consent of the Borrowers or the
Administrative Agent shall be required in connection with an assignment by a
Lender to an Affiliate of such Lender.  Upon such execution, delivery, approval
and acceptance, from and after the effective date specified in each Assignment
and Acceptance (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder or under such Note or Notes have
been assigned or negotiated to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder, as fully as if such
assignee had been named as a Lender in this Agreement, and of a holder of such
Note or Notes, and (y) the assignor shall, to the extent that rights and
obligations hereunder or under such Note or Notes have been assigned or
negotiated by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its future obligations under this Agreement.  Any
Lender that makes an assignment (other than an assignment to an existing Lender
or an Affiliate of a Lender) shall pay to the Administrative Agent a one-time
administrative fee of $3,500, which fee shall not be reimbursed by the
Borrowers.

 

(c)           By executing and delivering an Assignment and Acceptance, the
Lender-assignor and the assignee thereunder confirm to and agree with each other
and the other parties hereto as follows:  (i) the assignment made under such
Assignment and Acceptance is made under such Assignment and Acceptance without
recourse; (ii) such assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or any
other person or the performance or observance by the Borrowers or any other
person of any of its obligations under any Credit Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of all
financial statements delivered pursuant to this Agreement, and such other Credit
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance;

 

57

--------------------------------------------------------------------------------


 

(iv) such assignee will, independently and without reliance upon the
Administrative Agent, the assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement, the Note and the other Credit Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender and a holder of
such Note.

 

(d)           The Administrative Agent shall maintain at its address referred to
herein a copy of each Assignment and Acceptance delivered to and accepted by it.

 

(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, the Administrative Agent shall give prompt notice thereof to
the Borrowers.

 

(f)            If at any time the ratings in effect from the Rating Agencies for
the non-credit enhanced senior unsecured long-term debt of any Lender is less
than BBB+/Baa1 respectively (the “Designated Ratings Levels”), the
Administrative Agent may, upon written notice to such Lender, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the terms contained in, this Section 9.2) all of its interests, rights and
obligations under this Agreement to a bank or financial institution that shall
assume such obligations (which assignee may be another Lender, if such Lender
accepts such assignment), provided that (i) such assigning Lender shall have
received payments equal to all principal payments, accrued interest thereon,
accrued fees and all other amounts then payable to it hereunder, (ii) such
assignee has ratings in effect from Moody’s and S&P for its non-credit enhanced
senior unsecured long-term debt not lower than the Designated Ratings Levels,
and (iii) such assignment does not conflict with applicable laws.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1.        Notices.  All communications relating to this Agreement or any of
the other Credit Documents shall be in writing and shall effective when be
delivered by mail, overnight courier, special courier, facsimile or otherwise to
the following addresses:

 

If to the Borrowers:

 

 

 

2801 Highway 280 South

 

Birmingham, Alabama 35223

 

Facsimile:

(205) 268-3642

Attention:

Treasurer

 

58

--------------------------------------------------------------------------------


 

With a Copy To:

 

 

 

2801 Highway 280 South

 

Birmingham, Alabama 35223

 

Facsimile:

(205) 268-3597

Attention:

General Counsel

 

If to Regions or Administrative Agent:

 

 

 

1900 5th Avenue North

 

Upper Lobby, Regions Center

 

Birmingham, Alabama 35203

 

Facsimile:

(205) 801-0157

Attention:

David A. Simmons

 

With a Copy To:

 

 

 

Maynard, Cooper & Gale, P.C.

 

1901 6th Avenue North

 

2400 Regions/Harbert Plaza

 

Birmingham, Alabama 35203-2618

 

Facsimile:

(205) 254-1999

Attention:

J. Kris Lowry, Esq.

 

If to the other Lenders, at the address set forth on the signature
pages attached hereto.  Any party may change its address for receipt of notice
by written direction to the other parties hereto.

 

10.2.        Renewal, Extension, or Rearrangement.  All provisions of this
Agreement relating to Obligations shall apply with equal force and effect to
each and all promissory notes executed hereafter which in whole or in part
represent a renewal, extension for any period, increase, or rearrangement of any
part of the Obligations originally represented by any part of such other
Obligations.

 

10.3.        Application of Payments.  Amounts received with respect to the
Obligations shall be applied (i) first, to any expenses due Lenders or
Administrative Agent, (ii) second, to accrued and unpaid interest under any of
the Obligations, and (iii) third, to reduce the unpaid principal portion of the
Obligations (other than those arising from Hedge Agreements) in such manner as
determined by Administrative Agent.

 

10.4.        Counterparts.  This Agreement may be executed in counterparts with
all signatures or by counterpart signature pages, and it shall not be necessary
that the signatures of

 

59

--------------------------------------------------------------------------------


 

all parties be contained on any one counterpart. Each counterpart shall be
deemed an original, but all of them together shall constitute one and the same
instrument.

 

10.5.        Negotiated Document.  This Agreement and the other Credit Documents
have been negotiated by the parties with full benefit of counsel and should not
be construed against any party as author.

 

10.6.        Consent to Jurisdiction: Exclusive Venue.  The Borrowers hereby
irrevocably consent to the jurisdiction of the United States District Court for
the Northern District of Alabama and of all Alabama state courts sitting in
Jefferson County, Alabama, for the purpose of any litigation to which Lenders or
Administrative Agent may be a party and which concerns this Agreement or the
Obligations. It is further agreed that venue for any such action shall lie
exclusively with courts sitting in Jefferson County, Alabama, unless Lenders and
Administrative Agent agree to the contrary in writing.

 

10.7.        Not Partners: No Third Party Beneficiaries.  The relationship of
Lenders and the Borrowers is that of lenders and borrowers only, and neither is
a fiduciary, partner or joint venturer of the other for any purpose. This
Agreement has been executed for the sole benefit of Lenders, and no third party
is authorized to rely upon Lenders’ rights or duties hereunder.

 

10.8.        No Reliance on Lenders’ Analysis.  The Borrowers acknowledge and
represent that, in connection with the Obligations, the Borrowers have not
relied upon any financial projection, budget, assessment or other analysis by
Lenders or Administrative Agent upon any representation by Lenders as to the
risks, benefits or prospects of Borrowers’ business activities or present or
future capital needs incidental thereto, all such considerations having been
examined fully and independently by the Borrowers.

 

10.9.        No Marshaling of Assets.  Lenders and Administrative Agent may
proceed against collateral securing the Obligations and against parties liable
therefor in such order as they may elect, and neither the Borrowers nor any
surety or guarantor for the Borrowers nor any creditor of the Borrowers shall be
entitled to require Lenders or Administrative Agent to marshal assets. The
benefit of any rule of law or equity to the contrary is hereby expressly waived.

 

10.10.      Business Days.  If any payment date under the Obligations falls on a
day that is not a Business Day, or if the last day of any notice period falls on
such a day, the payment shall be due and the notice period shall end on the next
following Business Day.

 

10.11.      Standard of Care: Limitation of Damages.  Lenders and Administrative
Agent shall be liable to the Borrowers only for matters arising from this
Agreement or otherwise related to the Obligations resulting from such Lender’s
or Administrative Agent’s gross negligence or reckless or willful misconduct as
finally determined by a court of competent jurisdiction and not subject to any
appeal or by settlement tantamount to such judgment, and liability for all other
matters is hereby waived.  Lenders and Administrative Agent shall not in any
event be liable to

 

60

--------------------------------------------------------------------------------


 

the Borrowers for special or consequential damages arising from this Agreement
or otherwise related to the Obligations.

 

10.12.      Incorporation of Schedules.  All Schedules and Exhibits referred to
in this Agreement are incorporated herein by this reference.

 

10.13.      Indulgence Not Waiver.  Lenders’ or Administrative Agent’s
indulgence in the existence of a default hereunder or any other departure from
the terms of this Agreement shall not prejudice Lenders’ or Administrative
Agent’s rights to declare a default or otherwise demand strict compliance with
this Agreement.

 

10.14.      Cumulative Remedies.  The remedies provided Lenders and
Administrative Agent in this Agreement are not exclusive of any other remedies
that may be available to Lenders and Administrative Agent under any other
document or at law or equity.

 

10.15.      Amendment and Waiver in Writing.  No provision of this Agreement can
be amended or waived, except by a statement in writing signed by the party or
parties against whom enforcement of the amendment or waiver is sought. Waivers
and amendments may be executed by Administrative Agent on behalf of Lenders,
subject to the requirements of Article VIII hereof requiring the consent of some
or all of Lenders under certain circumstances.

 

10.16.      Entire Agreement.  This Agreement and the other written agreements
among the Borrowers, Lenders and Administrative Agent represent the entire
agreement between the parties concerning the subject matter hereof, and all oral
discussions and prior agreements are merged herein. Provided, if there is a
conflict between this Agreement and any other document executed
contemporaneously herewith with respect to the Obligations, the provisions in
this Agreement shall control.

 

10.17.      Severability.  Should any provision of this Agreement be declared
invalid or unenforceable for any reason, the remaining provisions hereof shall
remain in full effect.

 

10.18.      Time of Essence.  Time is of the essence of this Agreement, and all
dates and time periods specified herein shall be strictly observed.

 

10.19.      Applicable Law.  The validity, construction and enforcement of this
Agreement and all other documents executed with respect to the Obligations shall
be determined according to the laws of Alabama applicable to contracts executed
and performed entirely within that state.

 

10.20.      Captions Not Controlling.  Captions and headings have been included
in this Agreement for the convenience of the parties, and shall not be construed
as affecting the content of the respective Sections.

 

10.21.      Facsimile Signatures.  This Agreement may be executed by facsimile
signatures, and shall be effective when Administrative Agent has received
telecopy transmissions of the

 

61

--------------------------------------------------------------------------------


 

signature pages executed by all parties hereto; provided, however, that all
parties shall deliver original executed documents to Administrative Agent
promptly following the execution hereof.

 

10.22.      Termination.  The termination of this Agreement shall not affect any
rights of the Borrowers, the Lenders or the Administrative Agent or any
obligation of the Borrowers, the Lenders or the Administrative Agent, arising
prior to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all transactions entered into or rights
created or obligations incurred prior to such termination have been fully
disposed of, concluded or liquidated and the Obligations arising prior to or
after such termination have been irrevocably paid in full.  The rights granted
to the Administrative Agent for the benefit of the Lenders hereunder and under
the other Credit Documents shall continue in full force and effect,
notwithstanding the termination of this Agreement, until all of the Obligations
have been paid in full after the termination hereof or the Borrowers have
furnished the Lenders with an indemnification satisfactory to the Lenders with
respect thereto.  All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until payment in
full of the Obligations unless otherwise provided herein.  Notwithstanding the
foregoing, if after receipt of any payment of all or any part of the
Obligations, the Administrative Agent or the Lenders are for any reason
compelled to surrender such payment to any Person because such payment is
determined to be void or voidable as a preference, impermissible setoff, a
diversion of trust funds or for any other reason, this Agreement shall continue
in full force and the Borrowers shall be liable to, and shall indemnify and hold
the Administrative Agent and the Lenders harmless for, the amount of such
payment surrendered until the Administrative Agent and the Lenders shall have
been finally and irrevocably paid in full. The provisions of the foregoing
sentence shall be and remain effective notwithstanding any contrary action which
may have been taken by the Administrative Agent or the Lenders in reliance upon
such payment, and any such contrary action so taken shall be without prejudice
to the Administrative Agent’s or the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable.  If on any date on which the Borrowers wish to pay the
Obligations in full and terminate this Agreement, there are any outstanding
Letters of Credit, the Borrowers shall, unless otherwise agreed by the Required
Lenders in their sole discretion, make a cash prepayment to the Administrative
Agent on such date in an amount equal to the then-outstanding Letter of Credit
Liabilities, and the Administrative Agent shall hold such prepayment in an
interest-bearing cash collateral account in the name and under the sole control
of the Administrative Agent (which account shall bear interest at the
Administrative Agent’s then-current rate for such accounts) as security for the
Reimbursement Obligations and other Letter of Credit obligations.  To the extent
allowed by law, such account shall not constitute an asset of the Borrowers, or
any of them, subject to their rights therein under this Section 10.22.  The
Administrative Agent shall from time to time debit such account for the payment
of the Letter of Credit Liabilities as the same become due and payable and shall
promptly refund any excess funds (including interest) held in said account to
the Borrowers if and when no Letter of Credit Liabilities remain outstanding
hereunder and all of the Obligations have been paid in full.  The Borrowers
shall remain liable for any Obligations in excess of the amounts paid from such
account.

 

62

--------------------------------------------------------------------------------


 

10.23.      Waiver of Jury Trial.  THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE LENDERS, THE ADMINISTRATIVE AGENT OR THE BORROWERS
OR ANY OF THEM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS’ AND
THE ADMINISTRATIVE AGENT’S ENTERING INTO THIS AGREEMENT.

 

10.24.      Expenses; Indemnity.

 

(a)           The Borrowers shall pay or reimburse all reasonable and documented
out-of-pocket expenses incurred during the existence of a Default or Unmatured
Default by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such reasonable out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans.

 

(b)           The Borrowers shall indemnify the Administrative Agent and each
Lender and the officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates of  the Administrative Agent and
each Lender (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, including any of the
foregoing relating to any actual or alleged presence or release of hazardous
waste, substance or materials on or from any property owned or operated by the
Borrowers or its Subsidiaries, or any environmental liability or violation of
any federal, state or local environmental, health or safety law or regulation
related in any way to the Borrowers or its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory; provided
that Borrowers shall have no obligation hereunder to any Indemnitee with respect
to such losses, claims, damages, liabilities or related expenses resulting from
the gross negligence or willful misconduct of such Indemnitee or its Affiliates
or disputes that are solely between Indemnitees.

 

10.25.      PATRIOT Act Notice.  Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record

 

63

--------------------------------------------------------------------------------


 

information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the PATRIOT Act.

 

10.26.      Agreement Amends and Restates Existing Credit Agreement.  The
Existing Credit Agreement is amended and restated in its entirety by this
Agreement.  The proceeds of the Loans made on the Closing Date under this
Agreement shall repay any Loans outstanding under the Existing Credit
Agreement.  The promissory notes held by the Lenders to evidence the
indebtedness owing by the Borrowers to the Lenders under the Existing Credit
Agreement shall be retained by the Lenders in their files until this Agreement
is terminated.

 

[signatures on following pages]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

2801 Highway 280 South

 

Birmingham, Alabama 35223

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

REGIONS BANK

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

Post Office Box 11007

 

Birmingham, Alabama 35288

 

 

 

Attention: Mr. David A. Simmons

 

Senior Vice President

 

Telephone Number: (205) 326-5924

 

Facsimile: (205) 801-0157

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

WACHOVIA BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

301 South College Street

 

Charlotte, North Carolina 28288

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

BARCLAYS BANK PLC

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

BANK OF NEW YORK

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

One Firstar Plaza

 

Corporate Banking - 12th Floor

 

St. Louis, Missouri 63101

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

FIRST COMMERCIAL BANK

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

800 Shades Creek Parkway

 

Birmingham, Alabama 35209

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

COMPASS BANK

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

15 South 20th Street, 2nd Floor

 

Birmingham, Alabama 35233

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

Revolving

Credit Commitment

 

 

$

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

15 West South Temple, Suite 300

 

Salt Lake City, UT 84101

 

 

 

Attention:

 

 

 

 

Telephone Number:

 

 

Facsimile:

 

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

Post Office Box 11007

 

Birmingham, Alabama 35288

 

 

 

Attention: Mr. David A. Simmons

 

Senior Vice President

 

Telephone Number: (205) 326-5924

 

Facsimile: (205) 801-0157

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.3

 

REVOLVING CREDIT NOTE

 

$                  

 

Birmingham, Alabama

 

 

                          , 2008

 

FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation (“PLC”)
and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”; PLC and
PLICO are sometimes together referred to as “Borrower”), hereby promise to pay,
subject to the limitations set forth in Section 2.19 of the Credit Agreement (as
hereinafter defined) with respect to PLICO, to the order of
                                               (“Payee”), the sum of
                                           Dollars
($                        ),or as much thereof as may be outstanding from time
to time, together with interest thereon as provided in that certain Second
Amended and Restated Credit Agreement of even date herewith executed by and
among Borrower, Payee and the several lenders from time to time party thereto
and Regions Bank, as agent, as it may be amended or restated from time to time
(the “Credit Agreement”).  Capitalized terms not otherwise defined herein shall
have the meanings ascribed to those terms in the Credit Agreement.

 

This Note evidences the “Revolving Credit Loans,” as defined in the Credit
Agreement. Reference is made to the Credit Agreement for the terms of payment of
principal and interest hereunder, for a description of the rights of the
“Administrative Agent” as defined in the Credit Agreement, to enforce this Note,
and for additional provisions regarding additional payments, prepayment, draws
and other terms and conditions applicable to the indebtedness evidenced by this
Note.  As provided in the Credit Agreement, all remaining principal, interest
and expenses outstanding hereunder or under the Credit Agreement shall become
finally due on the Termination Date.

 

As provided in the Credit Agreement, interest hereunder shall be calculated
based upon a 360-day year and actual days elapsed.  As also provided further in
the Credit Agreement, the interest rate required hereby shall not exceed the
maximum rate permissible under applicable law, and any amounts paid in excess of
such rate shall be applied to reduce the principal amount hereof or shall be
refunded to the Borrower, at the option of the holder of this Note.

 

Subject to the provisions of the Credit Agreement, Borrower may borrow, repay
and reborrow amounts hereunder from time to time, provided that Borrower is not
in default hereunder or under the Credit Agreement (unless such default is
waived) and provided that all conditions to Payee’s obligation to fund advances
as set forth in the Credit Agreement are satisfied.  Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

 

--------------------------------------------------------------------------------


 

Payee’s records of the amounts advanced hereunder shall be conclusive proof
thereof, absent manifest error.

 

All amounts due under this Note are payable in lawful money of the United States
of America, at the principal place of business of the Administrative Agent in
Atlanta, Georgia, or at such other address as the Administrative Agent may
direct.

 

To the extent permitted by applicable law, Borrower shall pay to the holder
hereof (“Holder”) a late charge equal to five percent (5%) of any payment which
is past due for a period of twelve (12) or more days, in order to cover the
additional expenses incident to the handling and processing of delinquent
payments.

 

The occurrence of a Default under the Credit Agreement shall constitute a
Default under this Note.

 

Upon the occurrence of a Default, the Holder may, at its option and without
notice (except as provided in the Credit Agreement), acting through the
Administrative Agent as provided in the Credit Agreement, declare all
Obligations to be presently due and payable, and Holder may enforce any remedies
available to Holder under any Credit Document.  Holder may waive any default
before or after it occurs and may restore this Note in full effect without
impairing the right to declare it due for a subsequent default, this right being
a continuing one.  Upon Default, the remaining unpaid principal balance of the
indebtedness evidenced hereby and all expenses due Holder shall bear interest at
the Default Rate, as defined in the Credit Agreement.

 

All amounts received for payment of this Note shall be applied in accordance
with the Credit Agreement.

 

Borrower and all sureties, guarantors, endorsers and other parties to this Note
hereby consent to any and all renewals, waivers, modifications, or extensions of
time (of any duration) that may be granted by Holder with respect to this Note
and severally waive demand, presentment, protest, notice of dishonor, and all
other notices that might otherwise be required by law, except as set forth in
the Credit Agreement.  All parties hereto waive the defense of impairment of
collateral and all other defenses of suretyship, if applicable.

 

Borrower and all sureties, guarantors, endorsers and other parties hereto agree
to pay reasonable attorneys’ fees and all court and other costs that Holder may
incur in the course of efforts to collect the debt evidenced hereby, to the
extent permitted by the Credit Agreement.

 

The validity and construction of this Note shall be determined according to the
laws of Alabama applicable to contracts executed and performed within that state
and applicable federal law.  If any provision of this Note should for any reason
be invalid or unenforceable, the remaining provisions hereof shall remain in
full effect.

 

--------------------------------------------------------------------------------


 

Words used herein indicating gender or number shall be read as context may
require.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

By:

 

 

Title:

 

 

 

 

Taxpayer Identification Number: 95-2492236

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

By:

 

 

Title:

 

 

 

 

Taxpayer Identification Number: 63-0169720

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.17.2

 

SWINGLINE NOTE

 

$20,000,000

Birmingham, Alabama

 

                           , 2008

 

FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation (“PLC”)
and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”; PLC and
PLICO are sometimes together referred to as “Borrower”), hereby promise to pay,
subject to the limitations set forth in Section 2.19 of the Credit Agreement (as
hereinafter defined) with respect to PLICO, to the order of REGIONS BANK, an
Alabama banking corporation (“Payee”), the sum of Twenty Million and No/100
Dollars ($20,000,000.00), or as much thereof as may be outstanding from time to
time, together with interest thereon as provided in that certain Second Amended
and Restated Credit Agreement of even date herewith executed by and among
Borrower, Payee and the other several lenders from time to time party thereto
and Regions Bank, as agent, as it may be amended or restated from time to time
(the “Credit Agreement”).  Capitalized terms not otherwise defined herein shall
have the meanings ascribed to those terms in the Credit Agreement.

 

This Note evidences the “Swingline Loan,” as defined in the Credit Agreement. 
Reference is made to the Credit Agreement for the terms of payment of principal
and interest hereunder, for a description of the rights of the “Administrative
Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note.  As
provided in the Credit Agreement, (i) all remaining principal, interest and
expenses outstanding hereunder or under the Credit Agreement shall become
finally due on the Termination Date, (ii) the sum of the outstanding principal
balance hereunder and under the Revolving Credit Loan may not exceed the total
Revolving Credit Commitments in the aggregate at any time, and (iii) the
obligations hereunder are to be allocated to Lenders Pro Rata upon an Event of
Default.

 

As provided in the Credit Agreement, interest hereunder shall be calculated
based upon a 360-day year and actual days elapsed. As also provided further in
the Credit Agreement, the interest rate required hereby shall not exceed the
maximum rate permissible under applicable law, and any amounts paid in excess of
such rate shall be applied to reduce the principal amount hereof or shall be
refunded to the Borrower, at the option of the holder of this Note.

 

Subject to the provisions of the Credit Agreement, Borrower may borrow, repay
and reborrow amounts hereunder from time to time, provided that Borrower is not
in default hereunder or under the Credit Agreement (unless such default is
waived) and provided that all

 

--------------------------------------------------------------------------------


 

conditions to Payee’s obligation to fund advances as set forth in the Credit
Agreement are satisfied.  Payee shall have no liability for its refusal to
advance funds hereunder following a determination that any condition precedent
to the making of an advance has not been satisfied.

 

Payee’s records of the amounts advanced hereunder shall be conclusive proof
thereof, absent manifest error.

 

All amounts due under this Note are payable in lawful money of the United States
of America, at the principal place of business of the Administrative Agent in
Atlanta, Georgia, or at such other address as the Administrative Agent may
direct.

 

To the extent permitted by applicable law, Borrower shall pay to the holder
hereof (“Holder”) a late charge equal to five percent (5%) of any payment which
is past due for a period of twelve (12) or more days, in order to cover the
additional expenses incident to the handling and processing of delinquent
payments.

 

The occurrence of a Default under the Credit Agreement shall constitute a
Default under this Note.

 

Upon the occurrence of a Default, the Holder may, at its option and without
notice (except as provided in the Credit Agreement), acting through the
Administrative Agent as provided in the Credit Agreement, declare all
Obligations to be presently due and payable, and Holder may enforce any remedies
available to Holder under any Credit Document.  Holder may waive any default
before or after it occurs and may restore this Note in full effect without
impairing the right to declare it due for a subsequent default, this right being
a continuing one.  Upon Default, the remaining unpaid principal balance of the
indebtedness evidenced hereby and all expenses due Holder shall bear interest at
the Default Rate, as defined in the Credit Agreement.

 

All amounts received for payment of this Note shall be applied in accordance
with the Credit Agreement.

 

Borrower and all sureties, guarantors, endorsers and other parties to this Note
hereby consent to any and all renewals, waivers, modifications, or extensions of
time (of any duration) that may be granted by Holder with respect to this Note
and severally waive demand, presentment, protest, notice of dishonor, and all
other notices that might otherwise be required by law, except as set forth in
the Credit Agreement.  All parties hereto waive the defense of impairment of
collateral and all other defenses of suretyship, if applicable.

 

Borrower and all sureties, guarantors, endorsers and other parties hereto agree
to pay reasonable attorneys’ fees and all court and other costs that Holder may
incur in the course of efforts to collect the debt evidenced hereby, to the
extent permitted by the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The validity and construction of this Note shall be determined according to the
laws of Alabama applicable to contracts executed and performed within that state
and applicable federal law. If any provision of this Note should for any reason
be invalid or unenforceable, the remaining provisions hereof shall remain in
full effect.

 

Words used herein indicating gender or number shall be read as context may
require.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

By:

 

 

Title:

 

 

 

 

Taxpayer Identification Number: 95-2492236

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

By:

 

 

Title:

 

 

 

 

Taxpayer Identification Number: 63-0169720

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.5.1(b)

 

BORROWING/CONVERSION NOTICE

 

TO:

 

Regions Bank, Administrative Agent

 

 

 

LENDERS:

 

Lenders who are parties to the Credit Agreement described below

 

 

 

DATE:

 

                                                      ,           

 

 

 

BORROWER:

 

Protective Life Corporation (“PLC”) and Protective Life Insurance Company
(“PLICO”; together with PLC referred to herein as the “Borrower”)

 

This notice is delivered under the Second Amended and Restated Credit Agreement
(the “Credit Agreement”) dated April         , 2008, between Borrower, the
Lenders named therein and Regions Bank, as Administrative Agent for the Lenders.
Terms defined in the Credit Agreement have the same meanings when used — unless
otherwise defined — in this request.

 

Borrower requests a Loan under the Credit Agreement as follows:

 

Borrowing Date(1)

                            ,        

 

Amount of Borrowing

 

 

Portion of Borrowing to be borrowed by PLICO

 

 

Type of Borrowing(2)

 

 

For LIBOR Loans, the Interest Period(3)

 

months

 

Select one:

 

The proceeds of the requested Revolving Credit Loan shall be disbursed to
Borrower as provided in the Credit Agreement.

 

The proceeds of the requested LIBOR Loan shall be applied to the payment of
Borrower’s existing Prime Rate Loan, this new Loan being a conversion of a Prime
Rate Loan to a LIBOR Loan

 

--------------------------------------------------------------------------------

(1) Same Business Day for Prime Rate Loans, second following Business Day for
LIBOR Loans.

(2) LIBOR or Prime Rate Loan.

(3) 1, 2, or 3 months.

 

--------------------------------------------------------------------------------


 

The proceeds of the requested LIBOR Loan shall be applied to the payment of the
following LIBOR Loan, subject to all requirements of the Credit Agreement, this
new Loan being a conversion of a LIBOR Loan to a different LIBOR Loan:

 

 

Date:

 

 

 

 

 

Amount:

 

 

 

 

 

Interest Period:

 

 

The proceeds of the requested Prime Rate Loan shall be applied to the payment of
the following LIBOR Loan, subject to all requirements of the Credit Agreement,
this new Loan being a conversion of a LIBOR Loan to a Prime Rate Loan:

 

 

Date:

 

 

 

 

 

Amount:

 

 

 

 

 

Interest Period:

 

 

If this draw request relates to an acquisition, attached hereto as Exhibit A are
calculations of financial covenants as they will exist both before and after the
closing of the acquisition. These calculations demonstrate continued compliance
with all financial covenants before and after the acquisition.

 

Borrower certifies that on the date hereof and on the date of the above
Borrowing Date, after giving effect to the requested Loan, (a) all of the
representations and warranties in the Credit Documents will be true and correct
in all material respects — unless they speak to a specific date or the facts on
which they are based have been changed by transactions contemplated or permitted
by the Credit Agreement, (b) no Event of Default or Unmatured Default will
exist, and (c) all conditions to Borrower’s right to receive the requested Loan
under the Credit Agreement have been satisfied.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(viii)

 

COMPLIANCE CERTIFICATE

 

To:

 

The Lenders named in the

 

 

Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated April         , 2008 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between the Protective
Life Corporation, a Delaware corporation (“PLC”) and Protective Life Insurance
Company, a Tennessee corporation (“PLICO”; PLC and PLICO are sometimes together
referred to as “Borrower”), the Lenders named therein and Regions Bank, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly
elected                                                         of the PLC.

 

2.             I have reviewed the terms of the Agreement and have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action the Borrower has taken, is taking or proposes to take with respect to
each such condition or event:

 

 

 

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                    day of
                      , 20        .

 

 

 

 

 

                                   of Protective Life Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of [Insert date of end of fiscal quarter]

with provisions of 5.12, 5.13, 5.14 and 5.15 of the Agreement

 

1.             Section 5.12 - Adjusted Consolidated Net Worth

 

A.

 

Consolidated Net Worth

 

$

 

 

 

 

 

 

 

B.

 

Adjustments, if any, for unrealized net gains and losses on assets held for sale
pursuant to SFAS 115 and accumulated other comprehensive income pursuant to SFAS
133

 

$

 

 

 

 

 

 

 

C.

 

Adjusted Consolidated Net Worth (A excluding B)

 

$

 

 

 

 

 

 

 

D.

 

$2,200,000,000

 

$

 

2,200,000,000

 

 

 

 

 

 

 

E.

 

Cumulative Consolidated Net Income earned after December 31, 2007 (if positive)

 

$ 

 

 

 

 

 

 

 

F.

 

25% of E

 

$

 

 

 

 

 

 

 

G.

 

PLC’s consolidated allowance for potential future losses on investments

 

$ 

 

 

 

 

 

 

 

H.

 

D plus F minus G

 

$

 

 

 

 

 

 

 

I.

 

C minus H (Must be greater than or equal to 0)

 

$ 

 

 

 

 

 

 

 

 

 

Complies

 

 

Does not comply

 

 

 

2.             Section 5.13 - Ratio of Adjusted Consolidated Indebtedness to
Consolidated Capitalization

 

A.

 

Consolidated Indebtedness

 

 

 

$

 

--------------------------------------------------------------------------------


 

 

 

1.

 

Borrowed money, obligations secured by Liens and obligations evidenced by notes,
etc.

 

$ 

 

 

 

 

 

 

 

 

 

2.

 

Deferred purchase of property or services

 

$ 

 

 

 

 

 

 

 

 

 

3.

 

Capitalized Lease Obligations

 

$ 

 

 

 

 

 

 

 

 

 

4.

 

Letters of Credit

 

$

 

 

 

 

 

 

 

 

 

5.

 

Guaranteed Obligations

 

$

 

 

 

 

 

 

 

B.

 

Short-Term Indebtedness for advance fundings of guaranteed investment contracts,
annuities and other similar insurance and investment products

 

$ 

 

 

 

 

 

 

 

C.

 

Adjusted Consolidated Indebtedness (A minus B)

 

$

 

 

 

 

 

 

 

D.

 

Consolidated Capitalization

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Adjusted Consolidated Net Worth

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Adjusted Consolidated Indebtedness

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Sum of (i) and (ii)

 

$

 

 

 

 

 

 

 

E.

 

Ratio of C to D

 

 

 

        :1.0

 

 

 

 

 

 

 

F.

 

Permitted Ratio

 

 

Less than 0.4:1.0

 

 

 

 

 

 

 

 

 

Complies

 

 

Does not comply

 

 

 

3.             Section 5.14 - PLICO’s Total Adjusted Capital

 

A.

 

PLICO’s Total Adjusted Capital

 

$

 

 

(See attached Exhibit A)

 

 

 

--------------------------------------------------------------------------------


 

B.

 

PLICO’s Authorized Control Level Risk-Based Capital

 

$ 

 

 

 

 

 

C.

 

4.0 times B

 

$

 

 

 

 

 

D.

 

A minus C (must be greater than or equal to 0)

 

$

 

 

 

 

 

 

 

Complies

 

 

Does not comply

 

 

 

4.                                      Section 5.15 - Ratio of Unconsolidated
Cash Inflow Available for Interest Expense to Adjusted Consolidated Interest
Expense

 

A.

 

Unconsolidated Cash Inflow Available for Interest Expense
(for fiscal quarter ended                              , 20     )

 

 

 

 

 

 

 

 

 

(i)

 

Interest and principal received by Borrower from Subsidiaries during quarter

 

$ 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Interest

 

$

 

 

 

 

2.

 

Principal

 

$

 

 

 

 

 

 

 

 

 

 

(ii)

 

Gross management fees received by Borrower from Subsidiaries during quarter

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Borrower’s operating and administrative expenses during quarter (excluding
interest expense)

 

$

 

 

 

 

 

 

 

 

 

(iv)

 

Net management fees received by Borrower from Subsidiaries during quarter
((ii) minus (iii))

 

$ 

 

 

 

 

 

 

 

 

 

(v)

 

Dividends available to be distributed by Subsidiaries to Borrower during this
year (see attached Exhibit B)(4)

 

$ 

 

 

 

 

 

 

 

 

 

(vi)

 

(v) ÷ 4

 

$

 

--------------------------------------------------------------------------------

(4) $                         is the amount of dividends actually distributed by
Subsidiaries to Borrower during this fiscal year.

 

--------------------------------------------------------------------------------


 

 

 

(vii)

 

Other income (Describe:

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii)

 

Sum of (i), (iv), (vi) and (vii)

 

$

 

 

 

 

 

 

 

B.

 

Consolidated Interest Expense

 

 

 

$

 

 

 

 

 

 

 

C.

 

Interest on Short-Term Indebtedness for advance fundings of guaranteed
investment contracts, annuities and other similar insurance and investment
products

 

$ 

 

 

 

 

 

 

 

D.

 

Adjusted Consolidated Interest Expense (B minus C)

 

$ 

 

 

 

 

 

 

 

E.

 

Ratio of A to D

 

 

 

           :1.0

 

 

 

 

 

 

 

F.

 

Permitted Ratio

 

 

Greater than  2.0:1.0

 

 

 

 

 

 

 

 

 

Complies

 

 

Does not comply

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.7

 

A number of civil jury verdicts have been returned against insurers,
broker-dealers, and other providers of financial services involving sales,
refund or claims practices, alleged agent misconduct, failure to properly
supervise representatives, relationships with agents or other persons with whom
the insurer does business, and other matters.  Often these lawsuits have
resulted in the award of substantial judgments that are disproportionate to the
actual damages, including material amounts of punitive non-economic compensatory
damages.  In some states, juries, judges, and arbitrators have substantial
discretion in awarding punitive and non-economic compensatory damages, which
creates the potential for unpredictable material adverse judgments or awards in
any given lawsuit or arbitration.  Arbitration awards are subject to very
limited appellate review.  In addition, in some class action and other lawsuits,
companies have made material settlement payments.

 

Group health coverage issued through associations and credit insurance coverages
have received some negative coverage in the media as well as increased
regulatory consideration and review and litigation.  Borrowers have a small
closed block of group health insurance coverage that was issued to members of an
association; a purported class action lawsuit is currently pending against
Borrowers in connection with this business.  Borrowers are also defending
purported class action litigation challenging its practices relating to issuing
refunds of unearned premiums upon termination of credit insurance.

 

In connection with Borrowers’ discontinued Lender’s Indemnity product, Borrowers
have discovered facts and circumstances that support allegations against third
parties (including policyholders and the administrator of the associated loan
program), and Borrowers have instituted litigation to establish the rights and
liabilities of various parties; Borrowers have also received claims seeking to
assert liability against us for various matters, including claims alleging
payments owing for bad faith refusal to pay and payments with respect to
policies for which premiums were not received by us and this matter is addressed
by the pending litigation matters.  In addition, Borrowers are defending an
arbitration claim by the reinsurer of this Lender’s Indemnity product.  The
reinsurer asserts that it is entitled to a return of most the Lender’s Indemnity
claims that were paid on behalf of Borrowers by the administrator, claiming that
the claims were not properly payable under the terms of the policies.  The
reinsurer was under common ownership with the program administrator, and
Borrowers are vigorously defending this arbitration.  Although Borrowers cannot
predict the outcome of any litigation or arbitration, Borrowers do not believe
that the outcome of these matters will have a material impact on Borrowers’
financial condition or results of operations.

 

Borrowers, like other financial services companies, in the ordinary course of
business are involved in litigation and arbitration.  Although Borrowers cannot
predict the outcome of any litigation or arbitration, Borrowers do not believe
that any such outcome will have a material impact on the financial condition or
results of operations of Borrowers.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.8

 

SIGNIFICANT SUBSIDIARIES

 

Name of Significant 
Subsidiary

 

State of 
Incorporation

 

Percentage Stock 
Owned by Borrower 
or Subsidiaries

 

 

 

 

 

 

 

Protective Life Insurance Company

 

Tennessee

 

100

%

 

 

 

 

 

 

West Coast Life Insurance Company

 

California

 

100

%

 

 

 

 

 

 

Protective Life and Annuity Insurance Company

 

Alabama

 

100

%

 

 

 

 

 

 

Lyndon Property Insurance Company

 

Missouri

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT 9.2

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

DATED                             , 20          

 

Reference is made to the Second Amended and Restated Credit Agreement dated
April         , 2008 (the “Agreement”) among PROTECTIVE LIFE CORPORATION, a
Delaware corporation (“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee
corporation (“PLICO”; PLC and PLICO are sometimes together referred to as
“Borrower”), the Lenders (as defined in the Agreement) and REGIONS BANK, as
Administrative Agent for the Lenders (“Administrative Agent”).  Unless otherwise
defined herein, terms defined in the Agreement are used herein with the same
meanings.

 

                                (the “Assignor”)
and                           (the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchased and assumes from the Assignor, WITHOUT RECOURSE, a
                    %(5) interest in and to all of the Assignor’s rights and
obligations under the Agreement as of the Effective Date (as defined below),
including, without limitation, such percentage interest in the Loans owing to
the Assignor on the Effective Date, and the Note held by the Assignor.

 

2.             The Assignor (i) represents and warrants that, as of the date
hereof, the aggregate outstanding principal amount of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is $                        ; (ii) represents and warrants that it is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or any of the Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement or any of the
Credit Documents or any other instrument or document furnished pursuant thereto;
(iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance or observance
by Borrower of any of its obligations under the Agreement or any of the Credit
Documents or any other instrument or document furnished pursuant thereto and
(v) attaches the Note referred to in paragraph 1 above and requests that the
Administrative Agent exchange such Note for new Note(s) as follows:  A Note,
dated                               , 20         in the principal amount of
$                           payable to the order of the Assignor, and a Note,
dated                                   , 20          , in the principal amount
of $                                 payable to the order of the Assignee.

 

--------------------------------------------------------------------------------

(5) Specify percentage in no more than 4 decimal points.

 

--------------------------------------------------------------------------------


 

3.             The Assignee (i) confirms that it has received a copy of the
Agreement, together with copies of the financial statements referred to in
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement; (iii) appoints and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Agreement are required to be performed by the Lender; and
(v) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof.

 

4.             The effective date for this Assignment and Acceptance shall be
                                                                 (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.

 

5.             Upon such acceptance and recording, as of the Effective Date,
(i) the Assignee shall be a party to the Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Credit Documents and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement.

 

6.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Agreement and
Note in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest, commitment fees and letter of credit fees
with respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under this Agreement and the Note for
periods prior to the Effective Date directly between themselves.

 

--------------------------------------------------------------------------------


 

7.             This Assignment and Acceptance shall be governed by and construed
in accordance with, the laws of the State of Alabama.

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice of Address:

 

 

 

 

 

 

 

After the Effective Date

 

Outstanding Loans:$

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice of Address:

 

 

 

 

 

 

 

After the Effective Date

 

Outstanding Loans:$

 

 

 

 

 

Accepted this            day of                     , 20   

 

 

REGIONS BANK, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------